Exhibit 2
                             TABLE OF CONTENTS

Bates Nos.    Description                                    Filed By:

CG001-002     Summons                                        Plaintiff

CG003         Certificate of Compulsory Arbitration          Plaintiff

CG004-0011    Complaint                                      Plaintiff

CG0012        Certificate of Service                         Process

CG0013-0019   Answer                                         Defendant

CG0020-0030   Joint Report                                   Parties

CG0031-0033   Scheduling Order                               Court

CG0034-0038   Motion for Leave to File First Amended         Plaintiff
              Complaint

CG0039-0042   Response in Opposition to Plaintiff’s Motion   Defendant
              for Leave to File First Amended Complaint

CG0043-0046   Plaintiff’s Reply in Support of Motion for     Plaintiff
              Leave to File First Amended Complaint

CG0047-0048   Order –Denial of Motion to Amend               Court

CG0049-0054   Plaintiff’s Renewed Motion for Leave to File   Plaintiff
              First Amended Complaint

CG055-0062    Response in Opposition to Plaintiff’s          Defendant
              Renewed Motion for Leave to File First
              Amended Complaint

CG0063-0067   Plaintiff’s Reply in Support of Renewed        Plaintiff
              Motion for Leave to File First Amended
              Complaint

CG0068-0069   Stipulated Motion for Amendment of             Parties
              Scheduling Order

CG0070-0071   Order re: Reassignment & Case                  Court
              Management

CG0072-0073   Order re: Reassignment & Dismissal             Court
CG0074-0075   Order re: Ruling on Plaintiff’s Renewed       Court
              Motion for Leave to File First Amended
              Complaint (granting Motion in part)

CG0076-0078   Amended Scheduling Order                      Court

CG0079-0090   First Amended Complaint (redlined to          Plaintiff
              highlight difference to original Complaint)

CG0091-0092   Notice of Acceptance of Service of First      Defendant
              Amended Complaint
CG001
CG002
CG003
CG004
CG005
CG006
CG007
CG008
CG009
CG0010
CG0011
CG0012
                                                                       1   Larry J. Crown (SBN 013133)
                                                                           Elan S. Mizrahi (SBN 017388)
                                                                       2   TITUS BRUECKNER & LEVINE PLC
                                                                           8355 East Hartford Drive, Suite 200
                                                                       3   Scottsdale, Arizona 85255
                                                                           Telephone: 480-483-9600
                                                                       4   Facsimile: 480-483-3215
                                                                           Emails:       lcrown@tbl-law.com
                                                                       5                 elan@tbl-law.com
                                                                       6   Attorneys for Defendant City of Casa Grande
                                                                       7

                                                                       8
                                                                                       IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                                       9
                                                                                                  IN AND FOR THE COUNTY OF PINAL
TITUS BRUECKNER & LEVINE PLC




                                                                      10
                               8355 East Hartford Drive – Suite 200




                                                                      11    ADRIAN MIRANDA, an individual,               Case No. S1100CV201801191
                                     Scottsdale, AZ 85255




                                                                      12                    Plaintiff,                   ANSWER
                                          480-483-9600




                                                                      13
                                                                            vs.                                          Jury Trial Requested
                                                                      14
                                                                            CITY OF CASA GRANDE, a                       (Assigned to the Hon. Brenda E. Oldham)
                                                                      15    municipality,
                                                                      16                    Defendant.
                                                                      17

                                                                      18          Defendant City of Casa Grande (“Casa Grande”), by and through its undersigned
                                                                      19   counsel, and for its answer to Plaintiff’s Complaint, hereby admits, denies and alleges as
                                                                      20   follows:
                                                                      21                                          PARTIES
                                                                      22          1.    Casa Grande has insufficient information to either admit or deny the
                                                                      23   allegations contained in paragraph 1, therefore denies the same and demands strict proof
                                                                      24   thereof.
                                                                      25          2.    Casa Grande admits the allegations contained in paragraph 2.
                                                                      26          3.    Casa Grande denies the allegations contained in paragraph 3.
                                                                      27                                 GENERAL ALLEGATIONS
                                                                      28          4.    Casa Grande has insufficient information to either admit or deny the

                                                                                                                   -1-
                                                                                                                                                  CG0013
                                                                       1   allegations contained in paragraph 4, therefore denies the same and demands strict proof
                                                                       2   thereof.
                                                                       3          5.    Casa Grande has insufficient information to either admit or deny the
                                                                       4   allegations contained in paragraph 5, therefore denies the same and demands strict proof
                                                                       5   thereof.
                                                                       6          6.    Casa Grande admits that jurisdiction and venue are proper but denies the
                                                                       7   remaining allegations contained in paragraph 6.
                                                                       8          7.    Casa Grande also demands a jury trial.
                                                                       9                                GENERAL ALLEGATIONS
TITUS BRUECKNER & LEVINE PLC




                                                                      10          8.    Casa Grande has insufficient information to either admit or deny the
                               8355 East Hartford Drive – Suite 200




                                                                      11   allegations contained in paragraph 8, therefore denies the same and demands strict proof
                                     Scottsdale, AZ 85255




                                                                      12   thereof.
                                          480-483-9600




                                                                      13          9.    Casa Grande has insufficient information to either admit or deny the
                                                                      14   allegations contained in paragraph 9, therefore denies the same and demands strict proof
                                                                      15   thereof.
                                                                      16          10.   Casa Grande has insufficient information to either admit or deny the
                                                                      17   allegations contained in paragraph 10, therefore denies the same and demands strict proof
                                                                      18   thereof.
                                                                      19          11.   Casa Grande has insufficient information to either admit or deny the
                                                                      20   allegations contained in paragraph 11, therefore denies the same and demands strict proof
                                                                      21   thereof.
                                                                      22          12.   Casa Grande has insufficient information to either admit or deny the
                                                                      23   allegations contained in paragraph 12, therefore denies the same and demands strict proof
                                                                      24   thereof.
                                                                      25          13.   Casa Grande has insufficient information to either admit or deny the
                                                                      26   allegations contained in paragraph 13, therefore denies the same and demands strict proof
                                                                      27   thereof.
                                                                      28          14.   Casa Grande has insufficient information to either admit or deny the

                                                                                                                   -2-
                                                                                                                                                 CG0014
                                                                       1   allegations contained in paragraph 14, therefore denies the same and demands strict proof
                                                                       2   thereof.
                                                                       3          15.   Casa Grande has insufficient information to either admit or deny the
                                                                       4   allegations contained in paragraph 15, therefore denies the same and demands strict proof
                                                                       5   thereof.
                                                                       6          16.   Casa Grande has insufficient information to either admit or deny the
                                                                       7   allegations contained in paragraph 16, therefore denies the same and demands strict proof
                                                                       8   thereof.
                                                                       9          17.   Casa Grande has insufficient information to either admit or deny the
TITUS BRUECKNER & LEVINE PLC




                                                                      10   allegations contained in paragraph 17, therefore denies the same and demands strict proof
                               8355 East Hartford Drive – Suite 200




                                                                      11   thereof.
                                     Scottsdale, AZ 85255




                                                                      12          18.   Casa Grande denies the allegations contained in paragraph 18.
                                          480-483-9600




                                                                      13          19.   Casa Grande denies the allegations contained in paragraph 19.
                                                                      14          20.   Casa Grande denies the allegations contained in paragraph 20.
                                                                      15          21.   Casa Grande denies the allegations contained in paragraph 21.
                                                                      16          22.   Casa Grande denies the allegations contained in paragraph 22.
                                                                      17          23.   Casa Grande denies the allegations contained in paragraph 23.
                                                                      18          24.   Casa Grande denies the allegations contained in paragraph 24.
                                                                      19          25.   Casa Grande denies the allegations contained in paragraph 25.
                                                                      20          26.   Casa Grande has insufficient information to either admit or deny the
                                                                      21   allegations contained in paragraph 26, therefore denies the same and demands strict proof
                                                                      22   thereof.
                                                                      23          27.   Casa Grande denies the allegations contained in paragraph 27.
                                                                      24          28.   Casa Grande denies the allegations contained in paragraph 28.
                                                                      25          29.   Casa Grande denies the allegations contained in paragraph 29.
                                                                      26          30.   Casa Grande denies the allegations contained in paragraph 30.
                                                                      27          31.   Casa Grande has insufficient information to either admit or deny the
                                                                      28   allegations contained in paragraph 31, therefore denies the same and demands strict proof

                                                                                                                   -3-
                                                                                                                                                  CG0015
                                                                       1   thereof.
                                                                       2          32.     Casa Grande admits the allegations contained in paragraph 32.
                                                                       3          33.     Casa Grande admits the allegations contained in paragraph 33.
                                                                       4          34.     Casa Grande has insufficient information to either admit or deny the
                                                                       5   allegations contained in paragraph 34, therefore denies the same and demands strict proof
                                                                       6   thereof.
                                                                       7          35.     Casa Grande denies the allegations contained in paragraph 35.
                                                                       8          36.     Casa Grande denies the allegations contained in paragraph 36.
                                                                       9          37.     Casa Grande denies the allegations contained in paragraph 37.
TITUS BRUECKNER & LEVINE PLC




                                                                      10          38.     Casa Grande denies the allegations contained in paragraph 38.
                               8355 East Hartford Drive – Suite 200




                                                                      11          39.     Casa Grande denies the allegations contained in paragraph 39.
                                     Scottsdale, AZ 85255




                                                                      12          40.     Casa Grande has insufficient information to either admit or deny the
                                          480-483-9600




                                                                      13   allegations contained in paragraph 40, therefore denies the same and demands strict proof
                                                                      14   thereof.
                                                                      15          41.     Casa Grande has insufficient information to either admit or deny the
                                                                      16   allegations contained in paragraph 41, therefore denies the same and demands strict proof
                                                                      17   thereof.
                                                                      18          42.     Casa Grande has insufficient information to either admit or deny the
                                                                      19   allegations contained in paragraph 42, therefore denies the same and demands strict proof
                                                                      20   thereof.
                                                                      21          43.     Casa Grande denies the allegations contained in paragraph 43.
                                                                      22                                            COUNT I
                                                                      23                                  Negligence/Gross Negligence
                                                                      24          44.     Casa Grande incorporates all of the foregoing allegations in this Answer as if
                                                                      25   fully set forth herein.
                                                                      26          45.     Casa Grande denies the allegations contained in paragraph 45.
                                                                      27          46.     Casa Grande denies the allegations contained in paragraph 46.
                                                                      28          47.     Casa Grande denies the allegations contained in paragraph 47.

                                                                                                                     -4-
                                                                                                                                                     CG0016
                                                                       1          48.     Casa Grande denies the allegations contained in paragraph 48.
                                                                       2          49.     Casa Grande denies the allegations contained in paragraph 49.
                                                                       3          50.     Casa Grande denies the allegations contained in paragraph 50.
                                                                       4                                            COUNT II
                                                                       5                                         Abuse of Process
                                                                       6          51.     Casa Grande incorporates all of the foregoing allegations in this Answer as if
                                                                       7   fully set forth herein.
                                                                       8          52.     Casa Grande denies the allegations contained in paragraph 52.
                                                                       9          53.     Casa Grande denies the allegations contained in paragraph 53.
TITUS BRUECKNER & LEVINE PLC




                                                                      10          54.     Casa Grande denies the allegations contained in paragraph 54.
                               8355 East Hartford Drive – Suite 200




                                                                      11          55.     Casa Grande denies the allegations contained in paragraph 55.
                                     Scottsdale, AZ 85255




                                                                      12          56.     Casa Grande denies the allegations contained in paragraph 56.
                                          480-483-9600




                                                                      13          57.     Casa Grande denies the allegations contained in paragraph 57.
                                                                      14          58.     Casa Grande denies the allegations contained in paragraph 58.
                                                                      15                                            COUNT III
                                                                      16                Intentional Infliction of Emotional Distress (City of Casa Grande)
                                                                      17          59.     Casa Grande incorporates all of the foregoing allegations in this Answer as if
                                                                      18   fully set forth herein.
                                                                      19          60.     Casa Grande denies the allegations contained in paragraph 60.
                                                                      20          61.     Casa Grande denies the allegations contained in paragraph 61.
                                                                      21          62.     Casa Grande denies the allegations contained in paragraph 62.
                                                                      22          63.     Casa Grande denies the allegations contained in paragraph 63.
                                                                      23                                 DEMAND FOR JURY TRIAL
                                                                      24          Casa Grande demands a jury trial in this matter.
                                                                      25                                  AFFIRMATIVE DEFENSES
                                                                      26          1.      Casa Grande denies any allegation not specifically admitted.
                                                                      27          2.      Plaintiff’s Complaint fails to state a claim upon which relief can be granted.
                                                                      28          3.      Plaintiff’s damages, if any, were wholly or proximately caused or contributed

                                                                                                                      -5-
                                                                                                                                                      CG0017
                                                                       1   to by Plaintiff’s own intentional and negligent conduct or the intentional or negligent conduct
                                                                       2   of persons or entities over which Casa Grande has no control.
                                                                       3          4.      Casa Grande’s conduct was, at all times, lawful and within the appropriate
                                                                       4   standard of care.
                                                                       5          5.      Casa Grande did not breach any duty.
                                                                       6          6.      Plaintiff’s claims of damages lack causation.
                                                                       7          7.      Plaintiff’s damages claim amount is speculative.
                                                                       8          8.      Plaintiff has failed to mitigate his damages.
                                                                       9          9.      Casa Grande is protected by absolute and qualified immunity.
TITUS BRUECKNER & LEVINE PLC




                                                                      10          10.     Casa Grande is not liable pursuant to the immunity provisions of A.R.S. § 12-
                               8355 East Hartford Drive – Suite 200




                                                                      11   820, et seq.
                                     Scottsdale, AZ 85255




                                                                      12          11.     A.R.S. § 12-820.04 provides that neither public entities nor public employees
                                          480-483-9600




                                                                      13   are liable for punitive damages.
                                                                      14          12.     Casa Grande reserves and asserts all affirmative defenses contained in Rules
                                                                      15   8(c) Ariz.R.Civ.P.
                                                                      16          WHEREFORE, having fully answered Plaintiffs’ Complaint, Casa Grande requests
                                                                      17   that same be dismissed, that Plaintiff take nothing thereby, for Casa Grande’s costs incurred
                                                                      18   herein pursuant to A.R.S. § 12-341, and for such other and further relief as this Court deems
                                                                      19   just and equitable under the circumstances.
                                                                      20          DATED this 13th        day of August, 2018.
                                                                      21                                                 TITUS BRUECKNER & LEVINE PLC
                                                                      22

                                                                      23
                                                                                                                         By: /s/ Larry J. Crown
                                                                      24                                                     Larry J. Crown
                                                                                                                             Elan S. Mizrahi
                                                                      25                                                     Attorneys for City of Casa Grande

                                                                      26

                                                                      27

                                                                      28


                                                                                                                      -6-
                                                                                                                                                      CG0018
                                                                       1 ORIGINAL of the foregoing filed
                                                                         electronically via AZTurboCourt on
                                                                       2 this 13th      day of August, 2018 with:
                                                                       3 The Clerk of the Court
                                                                         Maricopa County Superior Court
                                                                       4 201 West Jefferson Street
                                                                         Phoenix, Arizona 85003-2243
                                                                       5
                                                                           COPY of the foregoing delivered
                                                                       6   electronically this 13th   day of
                                                                           August, 2018 to:
                                                                       7
                                                                           The Honorable Brenda Oldham
                                                                       8   Pinal County Superior Court Judge
                                                                       9 COPY of the foregoing emailed and
                                                                         mailed on this 13th    day of August,
TITUS BRUECKNER & LEVINE PLC




                                                                      10 2018 to:
                               8355 East Hartford Drive – Suite 200




                                                                      11 Joel B. Robbins, Esq.
                                                                         Lauren E. Channell
                                     Scottsdale, AZ 85255




                                                                      12 Robbins & Curtin, PLLC
                                                                         301 E. Bethany Home Road, Suite B-100
                                          480-483-9600




                                                                      13 Phoenix, AZ 85012
                                                                         Joel@robbinsandcurtin.com
                                                                      14 reception@robbinsandcurtin.com
                                                                         Attorneys for Plaintiffs
                                                                      15

                                                                      16
                                                                           /s/
                                                                           8962-063
                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28


                                                                                                                    -7-
                                                                                                                          CG0019
                                                                                    Joel B. Robbins
                                                                                1
                                                                                    Lauren E. Channell
                                                                                2   ROBBINS & CURTIN, P.L.L.C.
                                                                                    301 E. Bethany Home, #B-100
                                                                                3   Phoenix, AZ 85012-0001
                                                                                4   Telephone: 602-285-0100
                                                                                    Fax: 602-265-0267
                                                                                5   joel@robbinsandcurtin.com
                                                                                    reception@robbinsandcurtin.com
                                                                                6
                                                                                7   Attorneys for Plaintiff
                                                                                8                IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                                                9                               IN AND FOR THE COUNTY OF PINAL
                                                                               10   Adrian Miranda, an individual,                     Case No. S1100CV201801191
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11
                                                                                                   Plaintiff,
                                  301 East Bethany Home Road, Suite B-100




                                                                                                                                             JOINT REPORT
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                                                                       vs.                                                     (Tier 2 case)
                                           Phoenix, Arizona 85012




                                                                               13
                                                                               14   City of Casa Grande, a municipality,           (Assigned to the Honorable Brenda
                                                                                                                                                Oldham)
                                                                               15                  Defendant.
                                                                               16
                                                                               17            The parties signing below certify that they participated in an Early Meeting on
                                                                               18   September 11, 2018 and conferred about the matters set forth in Rule 16(b)(2) and (c)(3),
                                                                               19   and that this case is not subject to the mandatory arbitration provisions of Rule 72. With
                                                                               20   regard to matters upon which the parties could not agree, they have set forth their positions
                                                                               21   separately in item 13 below. The parties are submitting a Proposed Scheduling Order with
                                                                               22   this Joint Report. Each date in the Joint Report and in the Proposed Scheduling Order
                                                                               23   includes a calendar month, day, and year.
                                                                               24            Summary of Rule 16(b) Early Meeting Summary of Rule 16(b) Early Meeting:
                                                                               25            Plaintiff: At the early meeting on September 11, 2018 Plaintiff’s counsel advised
                                                                               26   defense counsel that his Initial Disclosure would include video from inside the Casa
                                                                               27   Grande Police Department showing that the officer who procured the search warrant for
                                                                               28   Plaintiff’s blood (Officer Rush), in order to have Plaintiff’s license suspended, ignored his

                                                                                                                        Page 1 of 11                           CG0020
                                                                                1   fellow officer’s statement that the Plaintiff consented to the blood draw, and obtained the
                                                                                2   search warrant anyway. Subsequently, Rush also lied to ALJ Henderson at the 9/12/2017
                                                                                3   license suspension hearing when he stated on the record that Plaintiff never consented to
                                                                                4   the blood draw. Plaintiff’s lawyer stated that he felt these facts made an early resolution of
                                                                                5   the case by settlement advantageous to Defendant
                                                                                6          Defendant: Defense counsel disagreed with Plaintiff’s counsel, denied Plaintiff’s
                                                                                7   allegations, and denied that Casa Grande was liable.
                                                                                8   1.     Brief description of the case:
                                                                                9          Plaintiff: On July 6, 2017, Plaintiff went bowling with his children and friends.
                                                                               10   Plaintiff’s then 17-year-old son, Adrian Matthew, drove the group home because Plaintiff
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11   had been drinking at the bowling alley. Plaintiff and his son got into an argument, so
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   Matthew stopped the truck on a residential street in their neighborhood, turned the truck
                                           Phoenix, Arizona 85012




                                                                               13   off, and removed the keys. When Plaintiff got out of the truck, Matthew and his newly
                                                                               14   arrived brother Eric forced Plaintiff into the driver’s seat of the truck to keep him safe and
                                                                               15   prevent him from walking into the road until he was able to calm down. However, a
                                                                               16   neighbor heard the commotion and called the Casa Grande Police Department.
                                                                               17          At approximately 9:11 p.m., Casa Grande Officers Richard Rush and Campa-
                                                                               18   Molina arrived and found Plaintiff sitting in the driver’s seat of the inactive truck. Eric
                                                                               19   and Matthew explained that their father had not been driving, but the officers arrested
                                                                               20   Plaintiff for disorderly conduct and failure to comply with law enforcement.
                                                                               21          At the police station, the interactions between Casa Grande Police officers and
                                                                               22   Plaintiff were captured on the in-house video surveillance. It shows that:
                                                                               23          Plaintiff repeatedly tried to explain that he had not driven the truck and that the set
                                                                               24   of keys with a green fob that officer found inside the vehicle belonged to his work truck.
                                                                               25   After learning that Plaintiff was a U.S. Border Patrol Agent, Officer Rush told another
                                                                               26   officer: “I got another live one. . . . He’s Border Patrol. . . . No matter what he’s already
                                                                               27   lost his license for a year.”
                                                                               28   ///

                                                                                                                        Page 2 of 11                           CG0021
                                                                                1          Officer Rush conducted a field sobriety test, with which Plaintiff complied, and
                                                                                2   Officer Rush then arrested him for driving under the influence. Officer Rush asked
                                                                                3   Plaintiff to submit to a blood test; Plaintiff initially refused, but then advised Officer
                                                                                4   McKinney that he consented to the blood work. McKinney immediately advised Officer
                                                                                5   Rush of Plaintiff’s consent, and Rush acknowledged. But Rush nevertheless ignored
                                                                                6   Plaintiff’s consent and called up a local judge for a telephonic search warrant for the blood
                                                                                7   test. Upon returning to the room where Plaintiff was seated, Officer Rush stated: “You’re
                                                                                8   done. . . . Your license is suspended for one year from this day forward.”
                                                                                9          Plaintiff later contested the suspension of his license and a hearing was had at the
                                                                               10   Office of Administrative Hearings on September 9, 2017, but Plaintiff had not yet
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11   procured the video surveillance from CGPD; his appeal was based on the fact that he had
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   not been driving. The Administrative Law Judge even specifically asked Officer Rush
                                           Phoenix, Arizona 85012




                                                                               13   whether Plaintiff had at any point consented to the blood test; Officer Rush lied and said,
                                                                               14   “No, m’am.” The suspension was upheld, based on Plaintiff’s refusal to consent to the
                                                                               15   blood test.
                                                                               16          When Plaintiff did procure the CGPD video and discovered that he had consented
                                                                               17   to the blood test, he requested a rehearing, based on the new and undisputable video
                                                                               18   evidence. After a hearing on July 12, 2018, the license suspension was voided by ALJ
                                                                               19   Reid’s order of July 23, 2018.
                                                                               20          During the time his license was suspended and the rehearing was pending, Plaintiff
                                                                               21   was placed on administrative-only duties at his job with the U.S. Border Patrol, at reduced
                                                                               22   pay. He also had to cease making deposits into his retirement plan to try to make up for
                                                                               23   the loss of income to his household. He was warned the USBP was considering firing him
                                                                               24   since he had lost his license. He was under constant stress and experienced extreme
                                                                               25   anxiety for months, not knowing if or when he might suddenly lose his job.
                                                                               26          Defendants: In summary, on July 6, 2017 at 21:11 hours, Adrian Miranda was a
                                                                               27   very intoxicated, belligerent man who was in actual physical control of his blue Ford F250
                                                                               28   truck. Casa Grande police had reasonable grounds to believe that he was in actual physical

                                                                                                                        Page 3 of 11                          CG0022
                                                                                1   control of a motor vehicle while under the influence of intoxicating liquor and had
                                                                                2   probable cause to arrest him and take him to the Casa Grande Police Department for
                                                                                3   investigation. The officers’ actions and beliefs were reasonable under the totality of
                                                                                4   circumstances.
                                                                                5          Casa Grande Officers Rush and Campa, who were working a two-man unit
                                                                                6   Community Response Team (“CRT”), responded to calls of a disturbance at Paradise Way
                                                                                7   and Lady Lake Lane. Miranda was sitting in his blue Ford F250 which was stationary in a
                                                                                8   vehicle lane of traffic. The truck headlights and taillights were activated along with the
                                                                                9   vehicle engine. The vehicle brake lights were applied, momentarily released, then
                                                                               10   reapplied. Miranda had been at a nearby bowling alley with a neighbor, Miranda’s 17-
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11   year-old son Adrian and the neighbor’s son. Miranda drank at least six beers earlier and
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   was significantly intoxicated. Miranda was given several verbal commands to exit his
                                           Phoenix, Arizona 85012




                                                                               13   truck and he refused to comply. Verbal commands were given over the police vehicle’s
                                                                               14   external speaker for several minutes until Miranda exited the vehicle. Miranda staggered
                                                                               15   around his truck trying to walk towards the police. The police smelled a strong odor of
                                                                               16   alcohol on Miranda’s person and Miranda had blood-shot, watery eyes and was slurring his
                                                                               17   speech.
                                                                               18          At the station Officer Rush administered the horizontal gaze nystagmus test on
                                                                               19   Miranda and obtained six clues of HGN, lack of smooth pursuit, maximum deviation and
                                                                               20   angle of onset prior to 45 degrees. Miranda was only wearing one boot which was on his
                                                                               21   right foot and his left foot just had a sock on it. He was disheveled. Miranda was extremely
                                                                               22   uncooperative and acting belligerent. Miranda then submitted to a portable breath test
                                                                               23   which resulted in a reading of .137%. Miranda was arrested for DUI.
                                                                               24          Miranda was yelling and stating he was a border patrol agent. After receiving his
                                                                               25   Miranda rights, Miranda admitted that he was sitting in the driver’s seat of his truck in the
                                                                               26   middle of the road with the engine running. Miranda admitted to consuming six Bud Light
                                                                               27   beers and his first beer was around 15:00 hours. Officer Rush began to read Miranda the
                                                                               28   admin per se/implied consent affidavit. Miranda kept interrupting and was loud, yelling

                                                                                                                        Page 4 of 11                          CG0023
                                                                                1   and being disrespectful. Officer Rush asked Miranda to submit to the chemical sample
                                                                                2   which would be a blood draw and Miranda refused. Miranda’s refusal prompted Officer
                                                                                3   Rush to complete a search warrant and affidavit for a blood sample. Miranda was so
                                                                                4   combative and uncooperative he had to be placed in a restraint chair. Casa Grande Justice
                                                                                5   Court Judge Ellsworth granted the search warrant. Once in the restraint chair, law
                                                                                6   enforcement phlebotomist Officer McKinney attempted to take a blood draw. Officer
                                                                                7   McKinney was unable to do so based on Miranda’s behavior. An outside company, Desert
                                                                                8   Testing Services, was contacted to conduct the blood draw at Casa Grande Police
                                                                                9   Department.
                                                                               10         While waiting for the nurse to arrive from Desert Testing Services, Miranda
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11   continued to be verbally aggressive. Miranda was escorted to the bathroom several times.
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   Miranda wanted to stand up but was unable to do so unassisted due to his high level of
                                           Phoenix, Arizona 85012




                                                                               13   intoxication. At times Miranda would want to go to the bathroom and then he would fall
                                                                               14   asleep in the chair. At one point Miranda urinated all over himself and on the floor.
                                                                               15   Miranda woke up, realized he was urinating all over himself, and began to yell at Officer
                                                                               16   Rush as if it was his fault for him urinating. After the blood draw was taken, Miranda was
                                                                               17   released from police custody to his wife. Miranda began to cry and apologized for his
                                                                               18   behavior and stated he did not remember anything.
                                                                               19         Officer Campa noted that Miranda could not maintain his balance when he exited
                                                                               20   his truck. Miranda was crying hysterically at the scene. Officer Campa also noted that
                                                                               21   Miranda was extremely belligerent and did not want to cooperate with instructions.
                                                                               22         While in the restraint chair, Officer Campa had to physically clench Miranda’s fist
                                                                               23   while Officer McKinney attempted the blood draw which was unsuccessful.
                                                                               24         At one point Miranda requested to speak to his supervisor at border patrol. Miranda
                                                                               25   is a border patrol officer. Miranda was heard to advise his duty supervisor that “he was so
                                                                               26   fucked up and he was at the Casa Grande police station.” Miranda then asked his
                                                                               27   supervisor to “pick him up.”
                                                                               28

                                                                                                                       Page 5 of 11                         CG0024
                                                                                1          On September 12, 2017, and MVD administrative hearing was held before
                                                                                2   Administrative Law Judge Christina Henderson. The hearing was pursuant to A.R.S. § 28-
                                                                                3   1321. The purpose of the hearing was to determine whether Miranda’s Arizona driver’s
                                                                                4   license/driver privileges should be suspended for a period of 12 months in consequence of
                                                                                5   Miranda’s alleged refusal to submit to or successfully complete a test for determination of
                                                                                6   blood/alcohol concentration.
                                                                                7          Judge Henderson found that on July 6, 2017, at around 9:11 p.m. Miranda was
                                                                                8   sitting in the driver’s seat of his truck that was parked by the intersection of Paradise Way
                                                                                9   and Lady Lake Lane in a traffic lane. The vehicle lights were on, the engine was running,
                                                                               10   and the brake was periodically depressed. Police requested Miranda to exit the vehicle and
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11   Miranda did not initially comply. Miranda had one shoe on and was disheveled. His eyes
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   were bloodshot and watery and a strong odor of alcohol was omitting from him.
                                           Phoenix, Arizona 85012




                                                                               13          Officer Rush followed and complied with Arizona law regarding the admin per
                                                                               14   se/implied consent affidavit. The findings also noted that Miranda’s 20-year-old son Eric
                                                                               15   testified that his dad was incoherent and insulting. The Court noted that driving is a
                                                                               16   privilege not a right. Officer Rush had reasonable grounds to believe that Miranda had
                                                                               17   been in actual physical control of his vehicle while under the influence of intoxicating
                                                                               18   liquor. Officer Rush’s testimony was found to be sufficiently credible. It is undisputed that
                                                                               19   Miranda occupied the driver’s seat of the truck for around 10 minutes. The truck was
                                                                               20   parked in the middle of a traffic lane, at an intersection, and therefore was not legally
                                                                               21   parked. Miranda was awake, coherent, uncooperative, and had depressed the brakes
                                                                               22   several times. Officer Rush believed the engine was running and the headlights were on.
                                                                               23   Miranda failed the HGN test and the field sobriety test. It was reasonable for Officer Rush
                                                                               24   to arrest Miranda for DUI. Miranda did not consent to a blood test. Judge Henderson found
                                                                               25   that the scope of the hearing had been met and the order of suspension was affirmed.
                                                                               26          On July 12, 2018, a rehearing was held before Administrative Law Judge Alyssa B.
                                                                               27   Reid. Judge Reid found, based upon the facts and circumstances known to the officers at
                                                                               28   the time of Miranda’s arrest, that it was reasonable for the officers to have believed that

                                                                                                                        Page 6 of 11                          CG0025
                                                                                1   Miranda had been in actual physical control of the vehicle and to have arrested Miranda
                                                                                2   for DUI. Judge Reid found that there was no dispute at the hearing that Petitioner was
                                                                                3   informed of the consequences of refusal to submit to a blood test, and that he initially
                                                                                4   refused to consent to the test. Judge Reid found that Miranda had recanted his initial
                                                                                5   refusal and consented to the blood test. The Order of Suspension was voided.
                                                                                6          In his Complaint, Plaintiff alleges three state torts: Count One, Negligence/Gross
                                                                                7   Negligence; Count Two, Abuse of Process; and Count Three, Intentional Infliction of
                                                                                8   Emotional Distress. These three counts are based on Plaintiff’s allegation that Casa Grande
                                                                                9   Police Officers Rush lied under oath: (1) to the Judge to obtain a search warrant to draw
                                                                               10   blood, falsely claiming that Miranda was in actual physical control of the Ford F250 and
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11   that Miranda refused the blood test; and (2) that Officers Rush and Campa lied under oath
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   at the two MVD hearings.
                                           Phoenix, Arizona 85012




                                                                               13          Casa Grande denies these baseless allegations and maintains that Officer Rush
                                                                               14   testified truthfully and credibly to the Judge who issued the search warrant and that
                                                                               15   Officers Rush and Campa testified truthfully and credibly at the two MVD hearings. Casa
                                                                               16   Grande also denies the damages Plaintiff is seeking.
                                                                               17   2.     Current case status:
                                                                               18          Every defendant has been served or dismissed:
                                                                               19                ☒ YES                                ☐ NO
                                                                               20          Every party who has not been defaulted has filed a responsive pleading:
                                                                               21                ☒        YES                         ☐ NO
                                                                               22          Explanation of a “no” response to either of the above statements:
                                                                               23   3.     Amendments:
                                                                               24          A party anticipates filing an amendment to a pleading that will add a new party to
                                                                               25   the case:
                                                                               26                ☒ YES                                ☐ NO
                                                                               27   4.     Settlement:
                                                                               28

                                                                                                                       Page 7 of 11                            CG0026
                                                                                1          The parties agree to engage in settlement discussions with a settlement judge
                                                                                2   assigned by the court, or a private mediator.
                                                                                3          The parties will be ready for a settlement conference or a private mediation by
                                                                                4   June 1, 2019.
                                                                                5          If the parties will not engage in a settlement conference or a private mediation, state
                                                                                6   the reason(s):
                                                                                7   5.     Readiness:
                                                                                8          This case will be ready for trial by: October 1, 2019.
                                                                                9   6.     Jury:
                                                                               10          A trial by jury is demanded:
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11                    ☒ YES                               ☐ NO
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   7.     Length of trial:
                                           Phoenix, Arizona 85012




                                                                               13          The estimated length of trial is 6 days.
                                                                               14   8.     Summary jury:
                                                                               15          The parties agree to a summary jury trial:
                                                                               16                    ☐ YES                               ☒ NO
                                                                               17   9.     Preference:
                                                                               18          This case is entitled to a preference for trial pursuant to the following statute or rule:
                                                                               19   N/A
                                                                               20   10.    Special requirements:
                                                                               21          ☐ At a pretrial conference or ☐ at trial, a party will require:
                                                                               22          ☐ disability accommodations (specify)
                                                                               23          ☐ an interpreter (specify language)
                                                                               24   11.    Scheduling conference:
                                                                               25          The parties request a Rule 16(d) scheduling conference:
                                                                               26                    ☐ YES                               ☒ NO
                                                                               27
                                                                               28

                                                                                                                          Page 8 of 11                           CG0027
                                                                                1   12.    Other matters:
                                                                                2          Other matters that the parties wish to bring to the court’s attention that may affect
                                                                                3   management of this case: N/A
                                                                                4   13.    Items upon which the parties do not agree:
                                                                                5          The parties were unable in good faith to agree upon the following items, and the
                                                                                6   position of each party as to each item is as follows: N/A
                                                                                7          DATED: September 27, 2018.
                                                                                8                                      ROBBINS & CURTIN, p.l.l.c.
                                                                                9
                                                                               10
                                                                                                                       By:           /s/ Joel B. Robbins
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11                                             Joel B. Robbins
                                  301 East Bethany Home Road, Suite B-100




                                                                                                                              Attorney for Plaintiff Adrian Miranda
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                                                                                                       TITUS, BRUECKNER & LEVINE, PLC
                                           Phoenix, Arizona 85012




                                                                               13
                                                                               14
                                                                                                                       By:           /s/ Larry J. Crown
                                                                               15
                                                                                                                              Larry J. Crown
                                                                               16                                             Attorney for Defendant City of Casa Grande

                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28

                                                                                                                       Page 9 of 11                          CG0028
                                                                                1                     GOOD FAITH CONSULTATION CERTIFICATE
                                                                                2                             Pursuant to A.R.C.P. Rule 7.1(h)
                                                                                3
                                                                                4         The undersigned certifies that he has conferred in good faith with opposing counsel
                                                                                5   regarding the creation of this Joint Report and attempted to cooperatively resolve any
                                                                                6   issues and differences regarding the parties’ views on the case and on case management
                                                                                7   and scheduling.
                                                                                8         DATED September 27, 2018.
                                                                                9
                                                                                                                            ROBBINS & CURTIN, PLLC
                                                                               10
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11
                                  301 East Bethany Home Road, Suite B-100




                                                                                                                            By              /s/ Joel B. Robbins
ROBBINS & CURTIN, P.L.L.C.




                                                                               12                                                    Joel B. Robbins,
                                           Phoenix, Arizona 85012




                                                                               13                                                    Attorney for Plaintiff

                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28

                                                                                                                     Page 10 of 11                           CG0029
                                                                                1
                                                                                                                 CERTIFICATE OF SERVICE
                                                                                2
                                                                                          I hereby certify that on September 27, 2018, I electronically transmitted the attached
                                                                                3
                                                                                    document to the Clerk’s Office using the TurboCourt System for filing and transmittal of a
                                                                                4
                                                                                    Notice of Electronic Filing to the following TurboCourt registrants:
                                                                                5
                                                                                6                                          Larry J. Crown
                                                                                                                          Elan S. Mizrahi
                                                                                7                            TITUS, BRUECKNER & LEVINE, PLC
                                                                                8                                   8355 E. Hartford Dr., #200
                                                                                                                      Scottsdale, AZ 85255
                                                                                9                                      lcrown@tbl-law.com
                                                                                                                         elan@tbl-law.com
                                                                               10
                                                                                                                     (kmeister@tbl-law.com)
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11                          Attorneys for Defendant City of Casa Grande
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                                                                    By    /s/ Cricket Bourget
                                           Phoenix, Arizona 85012




                                                                               13
                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28

                                                                                                                      Page 11 of 11                          CG0030
CG0031
CG0032
CG0033
                                                                                    Joel B. Robbins, #011065
                                                                                1
                                                                                    Lauren E. Channell, #033484
                                                                                2   ROBBINS & CURTIN, P.L.L.C.
                                                                                    301 E. Bethany Home, #B-100
                                                                                3   Phoenix, AZ 85012-0001
                                                                                4   Telephone: 602-285-0100
                                                                                    Facsimile: 602-265-0267
                                                                                5   joel@robbinsandcurtin.com
                                                                                    reception@robbinsandcurtin.com
                                                                                6
                                                                                7   Attorneys for Plaintiff
                                                                                8                   IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                                                9                                 IN AND FOR THE COUNTY OF PINAL
                                                                               10   ADRIAN MIRANDA, an individual,                        Case No. S1100CV201801191
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11
                                                                                                     Plaintiff,
                                  301 East Bethany Home Road, Suite B-100




                                                                                                                                         MOTION FOR LEAVE TO FILE
ROBBINS & CURTIN, P.L.L.C.




                                                                               12                                                        FIRST AMENDED COMPLAINT
                                                                                         vs.
                                           Phoenix, Arizona 85012




                                                                               13
                                                                                                                                            (Assigned to the Honorable
                                                                               14   CITY OF CASA GRANDE, a                                       Robert C. Olson)
                                                                                    municipality,
                                                                               15
                                                                               16                    Defendant.

                                                                               17              Pursuant to Rule 15(a)(2) of the Arizona Rules of Civil Procedure, Plaintiff moves
                                                                               18   this Court for leave to file his First Amended Complaint (“FAC”). The effect of this
                                                                               19   amendment is to add an additional party and claims under 42 U.S.C. § 1983. A redlined
                                                                               20   version of the proposed FAC is attached hereto as Exhibit 1.
                                                                               21   I.         Factual and Procedural Background
                                                                               22              On the evening of July 6, 2017, Plaintiff Adrian Miranda went bowling with his
                                                                               23   children and neighbors. Plaintiff’s son, Adrian Matthew Miranda (“Matthew”), drove the
                                                                               24   group home because Plaintiff had been drinking at the bowling alley. During the drive
                                                                               25   home, Plaintiff became belligerent, possibly due to a negative interaction between a
                                                                               26   medical condition and the alcohol he had consumed.              As Matthew drove into their
                                                                               27   neighborhood and stopped at a stop sign, Plaintiff got out of the truck and began yelling
                                                                               28   incoherently. Matthew removed the keys from the truck and got out to check on Plaintiff

                                                                                                                           Page 1 of 5                          CG0034
                                                                                1   while his sister ran home to get their older brother, Eric. When Eric arrived, Matthew gave
                                                                                2   him the keys to the truck. Eric and Matthew then forced Plaintiff into the driver’s seat of
                                                                                3   the truck to prevent him from walking into the road until he was able to calm down. A
                                                                                4   neighbor heard the commotion and called the Casa Grande Police Department. Casa
                                                                                5   Grande Police Officers Richard Rush and Jon Campa-Molina arrived to find Plaintiff
                                                                                6   sitting in the driver’s seat of the inactive truck with the emergency flashers on. Eric gave
                                                                                7   the truck keys to Officer Campa-Molina, and both young men told the officers that
                                                                                8   Plaintiff had not been driving.
                                                                                9          The officers initially arrested Plaintiff for disorderly conduct and failure to comply
                                                                               10   with law enforcement. Officers Rush and Campa-Molina repeatedly tried to trick Plaintiff,
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11   who was confused and disoriented, by telling him they found a second set of keys with a
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   green fob in Plaintiff’s truck. Plaintiff informed the officers that the key ring with the
                                           Phoenix, Arizona 85012




                                                                               13   green fob belonged to a different vehicle and that his son had been his designated driver
                                                                               14   that night. At the station, Officer Rush conducted a field sobriety test and arrested Plaintiff
                                                                               15   for driving under the influence, despite the evidence that Plaintiff had not been driving or
                                                                               16   controlling the truck and had not even been in possession of the keys.
                                                                               17          Officer Rush asked Plaintiff to consent to a blood test under Arizona’s implied
                                                                               18   consent law, A.R.S. § 28-1321.        Plaintiff—who was still disoriented and somewhat
                                                                               19   incoherent—initially appeared to refuse. Shortly thereafter, Plaintiff clearly indicated his
                                                                               20   consent to the blood test. The police department’s phlebotomist, Officer McKinney,
                                                                               21   immediately conveyed Plaintiff’s consent to Officer Rush.           Officer Rush heard and
                                                                               22   understood Officer McKinney tell him that Plaintiff had consented to the blood test, but
                                                                               23   Officer Rush disregarded that consent and obtained a search warrant based in part on his
                                                                               24   false assertion that Plaintiff had refused to consent to the test. When Officer Rush returned
                                                                               25   to the room with the search warrant, he told Adrian his driver’s license was suspended for
                                                                               26   one year.
                                                                               27
                                                                               28

                                                                                                                         Page 2 of 5                           CG0035
                                                                                1          Officer Rush later gave false testimony at an administrative hearing. When the
                                                                                2   Administrative Law Judge (“ALJ”) directly asked Officer Rush whether Mr. Miranda had
                                                                                3   changed his mind and consented to the blood test, Officer Rush lied:
                                                                                4                 Judge Henderson: At any point before the service of the
                                                                                5                 warrant did the petitioner change his mind and tell you that
                                                                                                  he would take the test?
                                                                                6
                                                                                                  Officer Richard Rush: No, ma’am.
                                                                                7
                                                                                8   Based on this false testimony, the ALJ found the scope of the hearing had been met

                                                                                9   pursuant to A.R.S. § 28-1321 and affirmed the 12-month implied-consent suspension of

                                                                               10   Plaintiff’s driver’s license. Without his driving privileges, Plaintiff’s job as a U.S. Border
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11   Patrol agent was jeopardized, he was reassigned to a non-patrol position that paid
                                  301 East Bethany Home Road, Suite B-100




                                                                                    significantly less, and he and his family suffered financial hardships and emotional
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                                                                    distress. Several months later, Plaintiff prevailed at a rehearing before the administrative
                                           Phoenix, Arizona 85012




                                                                               13
                                                                               14   agency, and his driving privileges were reinstated.

                                                                               15          Plaintiff initially filed suit against the City of Casa Grande for negligence, abuse of

                                                                               16   process, and intentional infliction of emotional distress. Plaintiff now seeks leave to

                                                                               17   amend his complaint to add a federal malicious prosecution claim against Officer Rush

                                                                               18   under 42 U.S.C. § 1983, on the grounds that Officer Rush violated Plaintiff’s constitutional

                                                                               19   rights by initiating and pursuing the suspension of Plaintiff’s license, even though Rush

                                                                               20   knew that Plaintiff had not been driving or controlling the vehicle and had given his

                                                                               21   consent to the blood test.

                                                                               22   II.    Legal Analysis

                                                                               23          a.     Leave to amend should be freely given.

                                                                               24          Rule 15(a)(2) of the Arizona Rules of Civil Procedure authorizes amendment of a

                                                                               25   pleading with leave of the court. “Leave to amend must be freely given when justice

                                                                               26   requires.” Ariz. R. Civ. P. 15(a)(2); see also Owen v. Superior Court, 133 Ariz. 75, 79,

                                                                               27   649 P.2d 278, 282 (1982) (stating that courts favor a trial on the merits). Allowing an

                                                                               28   amendment is discretionary; however, amendment should be liberally granted unless the


                                                                                                                         Page 3 of 5                           CG0036
                                                                                1   moving party has unduly delayed, acted in bad faith or with dilatory motive, has repeatedly
                                                                                2   failed to cure deficiencies, or if substantial prejudice would result to an opposing party.
                                                                                3   Owen, 133 Ariz. at 79, 649 P.2d at 282; see also State Compensation Fund v. Yellow Cab
                                                                                4   Co. of Phoenix, 197 Ariz. 120, 125, 3 P.2d 1040, 1045 (App. 1999) (reversing trial court’s
                                                                                5   denial of leave to amend and noting that, absent prejudice to an opposing party or dilatory
                                                                                6   motive, mere lateness does not justify denial of leave to amend).
                                                                                7          b.     All factors weigh in favor of permitting amendment.
                                                                                8          Plaintiff’s proposed FAC seeks to add a claim of individual liability against Officer
                                                                                9   Rush under 42 U.S.C. § 1983. Plaintiff has acted promptly in seeking leave to amend, and
                                                                               10   neither Defendant City of Casa Grande nor Officer Rush will be prejudiced if the
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11   amendment is permitted. Discovery is ongoing, and the amendment comes within the two-
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   year statute of limitations for § 1983 claims. Allowing the amendment will further the
                                           Phoenix, Arizona 85012




                                                                               13   objective of the civil rules and the court in securing “the just, speedy, and inexpensive
                                                                               14   determination of every action and proceeding.” Ariz. R. Civ. P. 1.
                                                                               15   III.   Conclusion
                                                                               16          Accordingly, for the reasons set forth herein, Plaintiff respectfully requests leave to
                                                                               17   amend his Complaint in the manner set forth in Exhibit 1.
                                                                               18          RESPECTFULLY SUBMITTED: January 22, 2019
                                                                               19                                      ROBBINS & CURTIN, p.l.l.c.
                                                                               20
                                                                               21
                                                                                                                       By:           /s/ Joel B. Robbins
                                                                               22                                             Joel B. Robbins
                                                                                                                              Attorney for Appellant Adrian Miranda
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28

                                                                                                                         Page 4 of 5                           CG0037
                                                                                                                 CERTIFICATE OF SERVICE
                                                                                1
                                                                                           I hereby certify that on January 22, 2019, I electronically transmitted the attached
                                                                                2
                                                                                    document to the Court Clerk’s Office using the TurboCourt System for filing and
                                                                                3
                                                                                    transmittal of a Notice of Electronic Filing to the following TurboCourt registrants:
                                                                                4
                                                                                5                                          Larry J. Crown
                                                                                                                          Elan S. Mizrahi
                                                                                6                            TITUS, BRUECKNER & LEVINE, PLC
                                                                                7                                   8355 E. Hartford Dr., #200
                                                                                                                      Scottsdale, AZ 85255
                                                                                8                                      lcrown@tbl-law.com
                                                                                                                         elan@tbl-law.com
                                                                                9
                                                                                                                     (kmeister@tbl-law.com)
                                                                               10                          Attorneys for Defendant City of Casa Grande
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11
                                  301 East Bethany Home Road, Suite B-100




                                                                                    By     /s/ Cricket Bourget
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                           Phoenix, Arizona 85012




                                                                               13
                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28

                                                                                                                        Page 5 of 5                           CG0038
                                                                       1   Larry J. Crown (SBN 013133)
                                                                           Elan S. Mizrahi (SBN 017388)
                                                                       2   TITUS BRUECKNER & LEVINE PLC
                                                                           8355 East Hartford Drive, Suite 200
                                                                       3   Scottsdale, Arizona 85255
                                                                           Telephone: 480-483-9600
                                                                       4   Facsimile: 480-483-3215
                                                                           Emails:       lcrown@tbl-law.com
                                                                       5                 elan@tbl-law.com
                                                                       6   Attorneys for Defendant City of Casa Grande
                                                                       7

                                                                       8
                                                                                         IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                                       9
                                                                                                     IN AND FOR THE COUNTY OF PINAL
TITUS BRUECKNER & LEVINE PLC




                                                                      10
                               8355 East Hartford Drive – Suite 200




                                                                      11    ADRIAN MIRANDA, an individual,                Case No. S1100CV201801191
                                     Scottsdale, AZ 85255




                                                                      12                       Plaintiff,
                                          480-483-9600




                                                                                                                          RESPONSE IN OPPOSITION TO
                                                                      13
                                                                            vs.                                           PLAINTIFF’S MOTION FOR LEAVE
                                                                      14                                                  TO FILE FIRST AMENDED
                                                                            CITY OF CASA GRANDE, a                        COMPLAINT
                                                                      15    municipality,
                                                                      16                       Defendant.                 (Assigned to the Honorable Robert C.
                                                                      17
                                                                                                                          Olson)

                                                                      18

                                                                      19             Defendant City of Casa Grande (“Casa Grande”), by and through its undersigned
                                                                      20   counsel, hereby responds in opposition to Plaintiff’s Motion for Leave to File a First
                                                                      21   Amended Complaint and requests that Plaintiff’s Motion be denied.
                                                                      22             Plaintiff’s proposed amendment seeks to add a claim for “federal malicious

                                                                      23   prosecution” against an additional Defendant, Casa Grande Police Officer Richard Rush

                                                                      24   under 42 U.S.C. § 1983. Malicious prosecution is an intentional state tort under Arizona
                                                                      25   common law and does not involve federal rights, privileges or immunities. As such,

                                                                      26   Plaintiff’s amendment is futile and should be denied. This Motion is supported by the
                                                                      27   following Memorandum of Points and Authorities, and the Court records, pleadings and files

                                                                      28   herein.

                                                                                                                    -1-
                                                                                                                                                  CG0039
                                                                       1                    MEMORANDUM OF POINTS AND AUTHORITIES
                                                                       2          Plaintiff’s original Complaint was filed in the Superior Court of Pinal County and
                                                                       3   alleged three state law counts against Casa Grande: (1) Count I – Negligence/Gross
                                                                       4   Negligence; (2) Count II – Abuse of Process; and (3) Count III – Intentional Infliction of
                                                                       5   Emotional Distress. The Plaintiff’s proposed Count IV seeks to add a claim titled “42 U.S.C.
                                                                       6   § 1983 Malicious Prosecution (Defendant Rush).” Malicious prosecution is a state tort and
                                                                       7   cannot be brought as a federal constitutional claim under 42 U.S.C. § 1983.
                                                                       8          To prevail on a 42 U.S.C. § 1983 claim, a plaintiff must show that acts by the
                                                                       9   defendants under color of state law “deprived them of federal rights, privileges or
                                                                           immunities” and cause them damage. Thornton v. City of St. Helens, 425 F.3d 1158, 1163-
TITUS BRUECKNER & LEVINE PLC




                                                                      10
                               8355 East Hartford Drive – Suite 200




                                                                      11   64 (9th Cir.2005). Malicious prosecution is a common law state tort. Slade v. City of Phoenix,
                                     Scottsdale, AZ 85255




                                                                      12   112 Ariz. 298, 541 P.2d 550 (1975).
                                          480-483-9600




                                                                      13          It is well-established that driving in Arizona is not a right, but a privilege subject to
                                                                      14   legislative mandate, Tornabene v. Larry Bonnie ex rel. Arizona Highway Department, 203
                                                                      15   Ariz. 326, 54 P.3d 355 (Div. 2, 2002). The purpose of the implied consent law is to remove
                                                                      16   from Arizona highways those drivers who may be a menace to themselves and others because
                                                                      17   of intoxication. Tornabene, supra at ¶ 15. A civil license suspension proceeding for a DUI
                                                                      18   arrestee’s refusal of testing is separate from and unrelated to a criminal prosecution for DUI,
                                                                      19   and the outcome of one proceeding usually will not have any effect on the outcome of the
                                                                      20   other. Tornabene, supra at ¶ 16. Under A.R.S. § 28-1321(B), a failure to expressly agree to
                                                                      21   the test or successfully complete the test is deemed a refusal. Tornabene, supra at ¶ 31. It is
                                                                      22   the Arizona Motor Vehicle Division that bears the burden of establishing by a preponderance
                                                                      23   of the evidence that a person refused to undergo chemical breath testing. Id.
                                                                      24          The essence and core of Plaintiff’s proposed Count IV, a federal § 1983 Malicious
                                                                      25   Prosecution claim focuses on the implied consent administrative issues under Arizona State
                                                                      26   Statutes. Plaintiff claims that Officer Rush caused the implied consent suspension of
                                                                      27   Plaintiff’s driver’s license for the purpose of violating Plaintiff’s constitutional rights.
                                                                      28   Plaintiff does not state or define any federal constitutional rights implicated by an

                                                                                                                      -2-
                                                                                                                                                       CG0040
                                                                       1   administrative hearing that is civil in nature regarding the privilege of and not his right to
                                                                       2   drive.
                                                                       3            In Yanes v. Maricopa County, 231 Ariz. 281, 294 P.3d 119 (Div. 1, 2013), the Court
                                                                       4   held that a § 1983 substantive due process claim involving an alleged initiation of criminal
                                                                       5   charges without probable cause was not actionable as a matter of law. Yanes, supra, at ¶ 14.
                                                                       6   The Yanes Court cited extensively to the decision by the United States Supreme Court in
                                                                       7   Albright v. Oliver, 510 U.S. at 293, 114, 807 (S. Ct. 1994). The sole basis for Yanes’ § 1983
                                                                       8   claim was his assertion that by falsely accusing him of aggravated assault, the defendants
                                                                       9   deprived him of his substantive due process right under the Fourteenth Amendment to be
TITUS BRUECKNER & LEVINE PLC




                                                                      10   free from prosecution without probable cause.
                               8355 East Hartford Drive – Suite 200




                                                                      11            It is far more compelling here to deny Plaintiff’s Motion to Amend to add a §1983
                                     Scottsdale, AZ 85255




                                                                      12   Malicious Prosecution claim that is not legally actionable. Plaintiff does not identify any
                                          480-483-9600




                                                                      13   federal constitutional right that is involved in an administrative implied consent suspension
                                                                      14   and hearing. Based on Yanes and Albright, it is clear that Plaintiff’s proposed Count IV fails
                                                                      15   to present an actionable claim.
                                                                      16            Ruling on a motion to amend pleadings is left to the trial court’s sole discretion.
                                                                      17   Bishop v. State Dept. of Corrections, 172 Ariz. 472, 837 P.2d 1207 (Div. 1, 1992). A trial
                                                                      18   court does not abuse its discretion by denying a motion to amend if it finds there is a futility
                                                                      19   in the amendment. Bishop, supra; Walls v. Ariz. Dept. of Public Safety, 170 Ariz. 591, 595,
                                                                      20   826 P.2d 1217 (1991). Here, allowing amendment of the pleadings would be futile as
                                                                      21   Plaintiff has proposed to add a claim that is not actionable and fails to state a claim upon
                                                                      22   which relief could be granted.
                                                                      23            In short, there was no prosecution by Officer Rush of either a criminal action or
                                                                      24   initiation or maintenance of a civil proceeding. Plaintiff is complaining about an implied
                                                                      25   consent issue from failing to expressly agree to a blood test pursuant to A.R.S. § 28-1321.
                                                                      26   Such proceedings are administrative and are held before a State of Arizona Administrative
                                                                      27   Law Judge. Driving is a privilege and not a right. All persons who drive vehicles on roadways
                                                                      28   give their implied consent to submit to a blood test when there is reasonable grounds for a

                                                                                                                      -3-
                                                                                                                                                       CG0041
                                                                       1   police officer to request a blood test. Thus, on its face, the proposed Count IV for Malicious
                                                                       2   Prosecution is not recognized under 42 U.S.C. § 1983.
                                                                       3          WHEREFORE, Defendant respectfully requests that Plaintiff’s Motion for Leave to
                                                                       4   File a First Amended Complaint be denied.
                                                                       5          RESPECTFULLY SUBMITTED this 1st               day of February, 2019.
                                                                       6                                                TITUS BRUECKNER & LEVINE PLC
                                                                       7

                                                                       8                                                By: /s/ Larry J. Crown
                                                                       9                                                    Larry J. Crown
                                                                                                                            Elan S. Mizrahi
                                                                                                                            Attorneys for City of Casa Grande
TITUS BRUECKNER & LEVINE PLC




                                                                      10
                               8355 East Hartford Drive – Suite 200




                                                                      11
                                                                         ORIGINAL of the foregoing filed
                                                                         electronically via AZTurboCourt on
                                     Scottsdale, AZ 85255




                                                                      12
                                                                         this 1st     day of February, 2019 with:
                                          480-483-9600




                                                                      13
                                                                         The Clerk of the Court
                                                                      14
                                                                         Pinal County Superior Court
                                                                         971 Jason Lopez Cir #500
                                                                      15
                                                                         Florence, AZ 85132

                                                                      16 COPY of the foregoing delivered
                                                                         electronically this 1st day of February,
                                                                      17 2019  to:

                                                                      18 The Honorable Robert C. Olson
                                                                         Pinal County Superior Court Judge
                                                                      19
                                                                         COPY of the foregoing emailed and
                                                                      20 mailed on this  1st    day of February,
                                                                         2019 to:
                                                                      21
                                                                           Joel B. Robbins, Esq.
                                                                      22   Lauren E. Channell, Esq.
                                                                           Robbins & Curtin, PLLC
                                                                      23
                                                                           301 E. Bethany Home Road, Suite B-100
                                                                           Phoenix, AZ 85012
                                                                      24   Joel@robbinsandcurtin.com
                                                                           reception@robbinsandcurtin.com
                                                                      25   Attorneys for Plaintiffs

                                                                      26   /s/
                                                                      27   8962-063

                                                                      28


                                                                                                                     -4-
                                                                                                                                                     CG0042
CG0043
CG0044
CG0045
CG0046
CG0047
CG0048
                                                                                    Joel B. Robbins, #011065
                                                                                1
                                                                                    Lauren E. Channell, #033484
                                                                                2   ROBBINS & CURTIN, P.L.L.C.
                                                                                    301 E. Bethany Home, #B-100
                                                                                3   Phoenix, AZ 85012-0001
                                                                                4   Telephone: 602-285-0100
                                                                                    Facsimile: 602-265-0267
                                                                                5   joel@robbinsandcurtin.com
                                                                                    reception@robbinsandcurtin.com
                                                                                6
                                                                                7   Attorneys for Plaintiff
                                                                                8                  IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                                                9                                 IN AND FOR THE COUNTY OF PINAL
                                                                               10   ADRIAN MIRANDA, an individual,                        Case No. S1100CV201801191
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11
                                                                                                     Plaintiff,
                                  301 East Bethany Home Road, Suite B-100




                                                                                                                                            PLAINTIFF’S RENEWED
ROBBINS & CURTIN, P.L.L.C.




                                                                               12                                                        MOTION FOR LEAVE TO FILE
                                                                                         vs.                                             FIRST AMENDED COMPLAINT
                                           Phoenix, Arizona 85012




                                                                               13
                                                                               14   CITY OF CASA GRANDE, a                                  (Assigned to the Honorable
                                                                                    municipality,                                                Robert C. Olson)
                                                                               15
                                                                               16                    Defendant.

                                                                               17              Pursuant to Rule 15(a)(2) of the Arizona Rules of Civil Procedure and the Court’s
                                                                               18   February 13, 2019 Order denying (without prejudice to re-file) Plaintiff’s initial motion to
                                                                               19   amend, Plaintiff moves this Court for leave to file his First Amended Complaint (“FAC”).
                                                                               20   The effect of this amendment is to add an additional party and claims under 42 U.S.C. §
                                                                               21   1983. A redlined version of the proposed FAC is attached hereto as Exhibit 1.
                                                                               22   I.         Factual and Procedural Background
                                                                               23              On the evening of July 6, 2017, Plaintiff Adrian Miranda went bowling with his
                                                                               24   children and neighbors. Plaintiff’s son, Adrian Matthew Miranda (“Matthew”), drove the
                                                                               25   group home because Plaintiff had been drinking at the bowling alley. During the drive
                                                                               26   home, Plaintiff became belligerent, possibly due to a negative interaction between a
                                                                               27   medical condition and the alcohol he had consumed.              As Matthew drove into their
                                                                               28   neighborhood and stopped at a stop sign, Plaintiff got out of the truck and began yelling

                                                                                                                           Page 1 of 6                          CG0049
                                                                                1   incoherently. Matthew removed the keys from the truck and got out to check on Plaintiff
                                                                                2   while his sister ran home to get their older brother, Eric. When Eric arrived, Matthew gave
                                                                                3   him the keys to the truck. Eric and Matthew then forced Plaintiff into the driver’s seat of
                                                                                4   the truck to prevent him from walking into the road until he was able to calm down. A
                                                                                5   neighbor heard the commotion and called the Casa Grande Police Department. Casa
                                                                                6   Grande Police Officers Richard Rush and Jon Campa-Molina arrived to find Plaintiff
                                                                                7   sitting in the driver’s seat of the inactive truck with the emergency flashers on. Eric gave
                                                                                8   the truck keys to Officer Campa-Molina, and both young men told the officers that
                                                                                9   Plaintiff had not been driving.
                                                                               10          The officers initially arrested Plaintiff for disorderly conduct and failure to comply
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11   with law enforcement. Officers Rush and Campa-Molina repeatedly tried to trick Plaintiff,
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   who was confused and disoriented, by telling him they found a second set of keys with a
                                           Phoenix, Arizona 85012




                                                                               13   green fob in Plaintiff’s truck. Plaintiff informed the officers that the key ring with the
                                                                               14   green fob belonged to a different vehicle and that his son had been his designated driver
                                                                               15   that night. At the station, Officer Rush conducted a field sobriety test and arrested Plaintiff
                                                                               16   for driving under the influence, despite the evidence that Plaintiff had not been driving or
                                                                               17   controlling the truck and had not even been in possession of the keys.
                                                                               18          Officer Rush asked Plaintiff to consent to a blood test under Arizona’s implied
                                                                               19   consent law, A.R.S. § 28-1321.        Plaintiff—who was still disoriented and somewhat
                                                                               20   incoherent—initially appeared to refuse. Shortly thereafter, Plaintiff clearly indicated his
                                                                               21   consent to the blood test. The police department’s phlebotomist, Officer McKinney,
                                                                               22   immediately conveyed Plaintiff’s consent to Officer Rush.           Officer Rush heard and
                                                                               23   understood Officer McKinney tell him that Plaintiff had consented to the blood test, but
                                                                               24   Officer Rush disregarded that consent and obtained a search warrant based in part on his
                                                                               25   false assertion that Plaintiff had refused to consent to the test. When Officer Rush returned
                                                                               26   to the room with the search warrant, he told Adrian his driver’s license was suspended for
                                                                               27   one year.
                                                                               28          Officer Rush later gave false testimony at an administrative hearing. When the

                                                                                                                         Page 2 of 6                           CG0050
                                                                                1   Administrative Law Judge (“ALJ”) directly asked Officer Rush whether Mr. Miranda had
                                                                                2   changed his mind and consented to the blood test, Officer Rush lied:
                                                                                                 Judge Henderson: At any point before the service of the
                                                                                3
                                                                                                 warrant did the petitioner change his mind and tell you that
                                                                                4                he would take the test?
                                                                                5                 Officer Richard Rush: No, ma’am.
                                                                                6
                                                                                7   Based on this false testimony, the ALJ found the scope of the hearing had been met

                                                                                8   pursuant to A.R.S. § 28-1321 and affirmed the 12-month implied-consent suspension of

                                                                                9   Plaintiff’s driver’s license. Without his driving privileges, Plaintiff’s job as a U.S. Border

                                                                               10   Patrol agent was jeopardized, he was reassigned to a non-patrol position that paid
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11   significantly less, and he and his family suffered financial hardships and emotional
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   distress. Several months later, Plaintiff prevailed at a rehearing before the administrative
                                                                                    agency, and his driving privileges were reinstated.
                                           Phoenix, Arizona 85012




                                                                               13
                                                                               14          Plaintiff initially filed suit against the City of Casa Grande for negligence, abuse of

                                                                               15   process, and intentional infliction of emotional distress. Plaintiff now seeks leave to

                                                                               16   amend his complaint to add a federal malicious prosecution claim against Officer Rush

                                                                               17   under 42 U.S.C. § 1983, on the grounds that Officer Rush violated Plaintiff’s rights under

                                                                               18   the Fourth, Fifth, and Fourteenth Amendments by initiating and pursuing the suspension of

                                                                               19   Plaintiff’s license and by lying at the license suspension hearing, even though Rush knew

                                                                               20   that Plaintiff had not been driving or controlling the vehicle and had given his consent to

                                                                               21   the blood test.

                                                                               22   II.    Legal Analysis

                                                                               23          a.     Leave to amend should be freely given.

                                                                               24          Rule 15(a)(2) of the Arizona Rules of Civil Procedure authorizes amendment of a

                                                                               25   pleading with leave of the court. “Leave to amend must be freely given when justice

                                                                               26   requires.” Ariz. R. Civ. P. 15(a)(2); see also Owen v. Superior Court, 133 Ariz. 75, 79,

                                                                               27   649 P.2d 278, 282 (1982) (stating that courts favor a trial on the merits). Allowing an

                                                                               28   amendment is discretionary; however, amendment should be liberally granted unless the

                                                                                                                         Page 3 of 6                           CG0051
                                                                                1   moving party has unduly delayed, acted in bad faith or with dilatory motive, has repeatedly
                                                                                2   failed to cure deficiencies, or if substantial prejudice would result to an opposing party.
                                                                                3   Owen, 133 Ariz. at 79, 649 P.2d at 282; see also State Compensation Fund v. Yellow Cab
                                                                                4   Co. of Phoenix, 197 Ariz. 120, 125, 3 P.2d 1040, 1045 (App. 1999) (reversing trial court’s
                                                                                5   denial of leave to amend and noting that, absent prejudice to an opposing party or dilatory
                                                                                6   motive, mere lateness does not justify denial of leave to amend).
                                                                                7         b.     All factors weigh in favor of permitting amendment.
                                                                                8         Plaintiff’s proposed FAC seeks to add a claim of individual liability against Officer
                                                                                9   Rush under 42 U.S.C. § 1983. Plaintiff has acted promptly in seeking leave to amend, and
                                                                               10   neither Defendant City of Casa Grande nor Officer Rush will be prejudiced if the
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11   amendment is permitted. Discovery is ongoing, and the amendment comes within the two-
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   year statute of limitations for § 1983 claims. Allowing the amendment will further the
                                           Phoenix, Arizona 85012




                                                                               13   objective of the civil rules and the court in securing “the just, speedy, and inexpensive
                                                                               14   determination of every action and proceeding.” Ariz. R. Civ. P. 1.
                                                                               15         c.     Malicious prosecution is actionable under 42 U.S.C. § 1983, and the
                                                                                                 initiation of a license suspension proceeding is proper subject matter for
                                                                               16                this cause of action.
                                                                               17         A federal malicious prosecution claim may be based on the wrongful initiation of
                                                                               18   either criminal or civil proceedings. See Owens v. Keazer, 795 F. Supp. 372, 373 (D. Kan.
                                                                               19   1992) (noting that plaintiff’s § 1983 suit against a police officer who initiated a driver’s
                                                                               20   license revocation proceeding and gave false testimony at an administrative hearing and on
                                                                               21   appeal was “most akin . . . to a malicious prosecution case”). To state a claim for
                                                                               22   malicious prosecution under § 1983, a plaintiff must establish the elements of a state law
                                                                               23   malicious prosecution claim and show that the defendant acted with the purpose of
                                                                               24   denying him equal protection or a specific constitutional right. See Lacey v. Maricopa
                                                                               25   County, 693 F.3d 896, 919 (9th Cir. 2012) (quoting Freeman v. City of Santa Ana, 68 F.3d
                                                                               26   1180, 1189 (9th Cir. 1995)); Usher v. City of Los Angeles, 828 F.2d 556, 562 (9th Cir.
                                                                               27   1987). Arizona law recognizes a claim for civil malicious prosecution, otherwise referred
                                                                               28   to as “wrongful initiation of civil proceedings,” which requires a plaintiff to prove that a

                                                                                                                        Page 4 of 6                          CG0052
                                                                                1   defendant “(1) instituted a civil action which was (2) motivated by malice, (3) begun
                                                                                2   without probable cause, (4) terminated in plaintiff's favor and (5) damaged plaintiff.”
                                                                                3   Bradshaw v. State Farm Mut. Auto. Ins. Co., 157 Ariz. 411, 416, 758 P.2d 1313, 1318
                                                                                4   (1988).
                                                                                5          Plaintiff’s proposed malicious prosecution claim is based on the unreasonable
                                                                                6   seizure of his license under the Fourth Amendment, as well as the deprivation of his right
                                                                                7   to procedural due process under the Fifth and Fourteenth Amendments occasioned by
                                                                                8   Officer Rush’s false testimony at the administrative hearings. See Dixon v. Love, 431 U.S.
                                                                                9   105, 112, 97 S. Ct. 1723, 1727, 52 L. Ed. 2d 172 (1977) (noting that procedural due
                                                                               10   process “applies to the deprivation of a driver’s license by the State”); State v. Ferrari, 112
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11   Ariz. 324, 334, 541 P.2d 921, 931 (1975) (providing that the “[k]nowing use of perjured or
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   false testimony by the prosecution is a denial of due process”). Officer Rush knew that
                                           Phoenix, Arizona 85012




                                                                               13   Plaintiff had given his express consent to the blood draw and knew that he had no valid
                                                                               14   basis to initiate the license suspension proceeding.        Officer Rush then lied at the
                                                                               15   administrative hearing, knowing that by doing so, he would deprive Plaintiff of his driving
                                                                               16   privileges. The license suspension was reversed after a rehearing several months later, and
                                                                               17   was therefore terminated in Plaintiff’s favor, but only after Plaintiff incurred significant
                                                                               18   damages stemming from the deprivation of his driving privileges. Based on these facts,
                                                                               19   Plaintiff has properly set forth a claim for malicious prosecution under § 1983, and the
                                                                               20   proposed amendment should be permitted.
                                                                               21   III.   Conclusion
                                                                               22          Accordingly, for the reasons set forth herein, Plaintiff respectfully requests leave to
                                                                               23   amend his Complaint in the manner set forth in Exhibit 1.
                                                                               24          RESPECTFULLY SUBMITTED: March 4, 2019
                                                                               25                                      ROBBINS & CURTIN, p.l.l.c.
                                                                               26
                                                                               27                                      By:            /s/ Joel B. Robbins
                                                                                                                               Joel B. Robbins
                                                                               28                                              Attorney for Appellant Adrian Miranda

                                                                                                                         Page 5 of 6                           CG0053
                                                                                1
                                                                                                                 CERTIFICATE OF SERVICE
                                                                                2
                                                                                           I hereby certify that on March 4, 2019, I electronically transmitted the attached
                                                                                3
                                                                                    document to the Court Clerk’s Office using the TurboCourt System for filing and
                                                                                4
                                                                                    transmittal of a Notice of Electronic Filing to the following TurboCourt registrants:
                                                                                5
                                                                                6                                          Larry J. Crown
                                                                                                                          Elan S. Mizrahi
                                                                                7                            TITUS, BRUECKNER & LEVINE, PLC
                                                                                8                                   8355 E. Hartford Dr., #200
                                                                                                                      Scottsdale, AZ 85255
                                                                                9                                      lcrown@tbl-law.com
                                                                                                                         elan@tbl-law.com
                                                                               10
                                                                                                                     (kmeister@tbl-law.com)
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11                          Attorneys for Defendant City of Casa Grande
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                                                                    By     /s/ Cricket Bourget
                                           Phoenix, Arizona 85012




                                                                               13
                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28

                                                                                                                        Page 6 of 6                           CG0054
                                                                       1   Larry J. Crown (SBN 013133)
                                                                           Elan S. Mizrahi (SBN 017388)
                                                                       2   TITUS BRUECKNER & LEVINE PLC
                                                                           8355 East Hartford Drive, Suite 200
                                                                       3   Scottsdale, Arizona 85255
                                                                           Telephone: 480-483-9600
                                                                       4   Facsimile: 480-483-3215
                                                                           Emails:       lcrown@tbl-law.com
                                                                       5                 elan@tbl-law.com
                                                                       6   Attorneys for Defendant City of Casa Grande
                                                                       7

                                                                       8               IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                                       9                           IN AND FOR THE COUNTY OF PINAL
TITUS BRUECKNER & LEVINE PLC




                                                                      10
                                                                            ADRIAN MIRANDA, an individual,                Case No. S1100CV201801191
                               8355 East Hartford Drive – Suite 200




                                                                      11
                                                                                             Plaintiff,                   RESPONSE IN OPPOSITION TO
                                     Scottsdale, AZ 85255




                                                                      12                                                  PLAINTIFF’S RENEWED MOTION
                                          480-483-9600




                                                                            vs.                                           FOR LEAVE TO FILE FIRST
                                                                      13
                                                                                                                          AMENDED COMPLAINT
                                                                      14    CITY OF CASA GRANDE, a
                                                                            municipality,                                 (Oral Argument Requested)
                                                                      15
                                                                                             Defendant.                   (Assigned to the Honorable Robert C.
                                                                      16                                                  Olson)
                                                                      17

                                                                      18          Defendant City of Casa Grande (“Casa Grande”), by and through its undersigned
                                                                      19   counsel, hereby responds in opposition to Plaintiff’s Renewed Motion for Leave to File a
                                                                      20   First Amended Complaint and requests that Plaintiff’s Motion be denied.
                                                                      21          Plaintiff’s proposed amendment seeks to add a claim for “federal malicious
                                                                      22   prosecution” against an additional Defendant, Casa Grande Police Officer Richard Rush
                                                                      23   under 42 U.S.C. § 1983. Malicious prosecution is an intentional state tort under Arizona
                                                                      24   common law and does not involve federal rights, privileges or immunities in this action. At
                                                                      25   specific issue here is an administrative hearing conducted by the Arizona Department of
                                                                      26   Transportation Motor Vehicle Division (“ADOT-MVD”) regarding temporary suspension
                                                                      27   of Plaintiff’s driver’s license under Arizona’s implied consent laws. Controlling Arizona
                                                                      28   case law has held that such proceedings do not involve constitutional rights. The Fourth

                                                                                                                    -1-
                                                                                                                                                     CG0055
                                                                       1   Amendment right regarding unreasonable seizures and the Fifth and Fourteenth
                                                                       2   Amendments rights to procedural due process do not apply to administrative license
                                                                       3   suspension hearings in Arizona. As such, Plaintiff’s amendment is futile and should be
                                                                       4   denied. This Motion is supported by the following Memorandum of Points and Authorities,
                                                                       5   and the Court records, pleadings and files herein.
                                                                       6                     MEMORANDUM OF POINTS AND AUTHORITIES
                                                                       7          This is Plaintiff’s second Motion for Leave to file a First Amended Complaint.
                                                                       8   Plaintiff is attempting to add a state malicious prosecution tort claim as a federal
                                                                       9   constitutional rights claim under 42 U.S.C. § 1983. On February 14, 2019, this Court denied
                                                                           Plaintiff’s Motion for Leave to File First Amended Complaint holding that Plaintiff’s Motion
TITUS BRUECKNER & LEVINE PLC




                                                                      10
                               8355 East Hartford Drive – Suite 200




                                                                      11   and proposed amendment did not satisfy notice pleading standards. The Court held the
                                     Scottsdale, AZ 85255




                                                                      12   Plaintiff did not specifically articulate or identify federal constitutional rights that he alleges
                                          480-483-9600




                                                                      13   were violated.
                                                                      14          As discussed herein, Plaintiff has attempted to circumvent pleading standards by
                                                                      15   generally stating that the malicious prosecution claim involves a violation of the Fourth,
                                                                      16   Fifth, and Fourteenth Amendments rights by Casa Grande Police Officer Richard Rush. In
                                                                      17   his Reply in Support of his First Motion for Leave to File a First Amended Complaint,
                                                                      18   Plaintiff argued that his malicious prosecution claim was based on the unreasonable seizure
                                                                      19   of his license under the Fourth Amendment as well as the deprivation of his right of
                                                                      20   procedural due process occasioned by Officer Rush’s false testimony at the administrative
                                                                      21   hearing. This argument was rejected by this Court as insufficient to set forth a claim for
                                                                      22   malicious prosecution under 42 U.S.C. § 1983. Plaintiff’s Renewed Motion again fails to
                                                                      23   state a valid 42 U.S.C. § 1983 claim and the Renewed Motion should be denied.
                                                                      24          Plaintiff’s original Complaint was filed in the Superior Court of Pinal County and
                                                                      25   alleged three state law counts against Casa Grande: (1) Count I – Negligence/Gross
                                                                      26   Negligence; (2) Count II – Abuse of Process; and (3) Count III – Intentional Infliction of
                                                                      27   Emotional Distress. The Plaintiff’s proposed Count IV seeks to add a claim titled “42 U.S.C.
                                                                      28


                                                                                                                       -2-
                                                                                                                                                         CG0056
                                                                       1   § 1983 Malicious Prosecution (Defendant Rush).” Malicious prosecution is a state tort and
                                                                       2   cannot be brought as a federal constitutional claim under 42 U.S.C. § 1983.
                                                                       3          To prevail on a 42 U.S.C. § 1983 claim, a plaintiff must show that acts by the
                                                                       4   defendants under color of state law “deprived them of federal rights, privileges or
                                                                       5   immunities” and cause them damage. Thornton v. City of St. Helens, 425 F.3d 1158, 1163-
                                                                       6   64 (9th Cir.2005). Malicious prosecution is a common law state tort. Slade v. City of Phoenix,
                                                                       7   112 Ariz. 298, 541 P.2d 550 (1975). Arizona’s implied consent law, A.R.S. § 28-1321, does
                                                                       8   not involve federal constitutional rights.
                                                                       9          It is well-established that driving in Arizona is not a right, but a privilege subject to
TITUS BRUECKNER & LEVINE PLC




                                                                      10   legislative mandate, Tornabene v. Larry Bonnie ex rel. Arizona Highway Department, 203
                               8355 East Hartford Drive – Suite 200




                                                                      11   Ariz. 326, 54 P.3d 355 (Div. 2, 2002). The purpose of the implied consent law is to remove
                                     Scottsdale, AZ 85255




                                                                      12   from Arizona highways those drivers who may be a menace to themselves and others because
                                          480-483-9600




                                                                      13   of intoxication. Tornabene, supra at ¶ 15. A civil license suspension proceeding for a DUI
                                                                      14   arrestee’s refusal of testing is separate from and unrelated to a criminal prosecution for DUI,
                                                                      15   and the outcome of one proceeding usually will not have any effect on the outcome of the
                                                                      16   other. Tornabene, supra at ¶ 16. Under A.R.S. § 28-1321(B), a failure to expressly agree to
                                                                      17   the test or successfully complete the test is deemed a refusal. Tornabene, supra at ¶ 31. It is
                                                                      18   the Arizona Motor Vehicle Division that bears the burden of establishing by a preponderance
                                                                      19   of the evidence that a person refused to undergo chemical breath testing. Id.
                                                                      20          The essence and core of Plaintiff’s proposed Count IV, a federal “§ 1983 Malicious
                                                                      21   Prosecution” claim focuses on the implied consent administrative issues under Arizona State
                                                                      22   Statutes. Plaintiff claims that Officer Rush caused the implied consent suspension of
                                                                      23   Plaintiff’s driver’s license for the purpose of violating Plaintiff’s constitutional rights. Again,
                                                                      24   Plaintiff does not state any federal constitutional rights implicated by an administrative
                                                                      25   hearing that is civil in nature regarding the privilege of and not his right to drive.
                                                                      26          As stated in Tornabene, the validity of an investigatory stop leading to a DUI arrest
                                                                      27   is outside the proper scope of an administrative license suspension hearing under
                                                                      28   A.R.S. § 28-1321(K). The unambiguous language of A.R.S. § 28-1321(K) limits the scope

                                                                                                                        -3-
                                                                                                                                                         CG0057
                                                                       1   of the hearing to only four issues prescribed therein. The obvious spirit, purpose, context and
                                                                       2   effect of the implied consent statute establish a clear legislative intent to limit the issues for
                                                                       3   administrative review and not expand them to include consideration on the constitutional
                                                                       4   validity of an investigatory stop leading to a criminal DUI arrest. The law does not give
                                                                       5   motorists charged with DUI the right to refuse the test and only gives them the power to
                                                                       6   refuse and provides for certain consequences of such a refusal. Tornabene at ¶ 19.
                                                                       7          In Tornabene, the plaintiff contended that the Fourth Amendment precludes an
                                                                       8   administrative license suspension absent a showing of reasonable suspicion for the stop even
                                                                       9   when the implied consent statute requires no such showing. The court disagreed and noted
                                                                           that A.R.S. § 28-1321(K) does not expressly require “a showing of reasonable suspicion for
TITUS BRUECKNER & LEVINE PLC




                                                                      10
                               8355 East Hartford Drive – Suite 200




                                                                      11   the stop” as a prerequisite for administrative suspension of a DUI arrestee’s license.
                                     Scottsdale, AZ 85255




                                                                      12   Tornabene asserted that the Fourth Amendment applies to all vehicle stop situations whether
                                          480-483-9600




                                                                      13   ultimately leading to criminal or civil proceedings.
                                                                      14          The court held that appropriate sanctions for a Fourth Amendment violation depends
                                                                      15   on the nature of the proceeding by which legally obtained evidence will be used and the
                                                                      16   policy considerations that weigh in favor of or against exclusion of that evidence in such
                                                                      17   proceeding. Use of evidence obtained in violation of the Fourth Amendment does not violate
                                                                      18   the Constitution depending upon the nature of the proceedings. Tornabene at ¶ 22.
                                                                      19          Neither the United States Supreme Court nor any Arizona court has applied the
                                                                      20   exclusionary rule in a purely civil proceeding as a remedy for violation of the Fourth
                                                                      21   Amendment. Tornabene at ¶ 23. The Tornabene court held: “We hold that the exclusionary
                                                                      22   rule although required to preserve and protect Fourth Amendment rights in the criminal
                                                                      23   context, should not be applied to civil license suspension hearings under A.R.S. § 28-
                                                                      24   1321(K).” A failure to expressly agree to the test or successfully complete the test is deemed
                                                                      25   a refusal. Tornabene, supra, at p. 337. Our Supreme Court has stated “expressly” means “in
                                                                      26   direct or unmistakable terms and not merely implied or left to inference.” Carrillo v. Houser,
                                                                      27   224 Ariz. 463, 232 P.3d 1245 (2010). In other words, an individual “must unequivocally
                                                                      28   manifest assent to the testing by words or conduct.” Carrillo, supra at 1249.

                                                                                                                       -4-
                                                                                                                                                         CG0058
                                                                       1           The Tornabene court held that the validity of the investigatory stop leading to a DUI
                                                                       2   arrest is outside the proper scope of an administrative license suspension hearing under
                                                                       3   A.R.S. § 28-1321(K). The court found persuasive support for that conclusion in several out-
                                                                       4   of-state cases in which similar statutes have been construed. Tornabene at ¶ 17. The court
                                                                       5   then cited to several cases that supported its holding. Tornabene at ¶ 17. The court went on
                                                                       6   to state that “in contrast, and we think unwisely, other courts have superimposed on their
                                                                       7   license suspension statutes a requirement that the underlying stop be lawful even when the
                                                                       8   statutes contained no such condition. Tornabene at ¶ 18. This included citation to an Illinois
                                                                       9   case that concluded that the Illinois legislature intended that driver license suspensions be
                                                                           based on legal arrests. Tornabene, ¶ 18. The Tornabene court stated: “To the extent these
TITUS BRUECKNER & LEVINE PLC




                                                                      10
                               8355 East Hartford Drive – Suite 200




                                                                      11   cases suggest that the legislature cannot limit the scope if issues in a civil license suspension
                                     Scottsdale, AZ 85255




                                                                      12   proceeding, so as to preclude consideration of the validity of the stop that otherwise would
                                          480-483-9600




                                                                      13   be relevant in the criminal context, we disagree.” The court held that the implied consent
                                                                      14   administrative hearing does not implicate any constitutional rights, Tornabene, supra. At
                                                                      15   ¶ 23.
                                                                      16           In an attempt to sidestep these principles and this Court’s initial ruling denying
                                                                      17   Plaintiff’s Motion to Amend, the Plaintiff now alleges that there were “Fourth,” “Fifth” and
                                                                      18   “Fourteenth” (procedural due process) Amendment violations. The above authority shows
                                                                      19   that there are not constitutional rights under the Fourth, Fifth or Fourteenth Amendments
                                                                      20   implicated with Arizona’s implied consent administrative hearings.
                                                                      21           Plaintiff cites to Owens v. Keazer, 795 F.Supp. 372, which is a United States District
                                                                      22   Court case from Kansas and is not controlling. The Owens case involved the doctrine of
                                                                      23   witness immunity in malicious prosecution actions. The opinion of the U.S. District Court in
                                                                      24   Kansas stated that the remaining claim against the defendant is most akin to an action against
                                                                      25   a complaining witness in a malicious prosecution case. The Opinion in Owens does not
                                                                      26   provide any detail as to the underlying nature of that action. It involved Kansas law and there
                                                                      27   is no showing by Plaintiff that a U.S. District Court in Kansas applying Kansas law is
                                                                      28   persuasive authority against the clear limited scope of the Arizona implied consent laws

                                                                                                                      -5-
                                                                                                                                                        CG0059
                                                                       1   discussed in Tornabene. The analysis here is specific to Arizona law and the Tornabene case
                                                                       2   has held that constitutional rights are not involved in Arizona’s implied consent
                                                                       3   administrative hearings.
                                                                       4          Plaintiff also cites Lacey v. Maricopa County, 693 F.3d 896 (9th Cir. 2012). Lacey is
                                                                       5   off-point because it requires a showing that the defendant acted with malice and without
                                                                       6   probable cause and did so for the sole purpose of denying a person of a specific constitutional
                                                                       7   right. Lacey held malicious prosecution requires institution of criminal proceedings against
                                                                       8   another who is not guilty of the offense charged and that the proceedings have terminated in
                                                                       9   favor of the accused. Lacy at p. 919. In general, a claim for malicious prosecution is not
TITUS BRUECKNER & LEVINE PLC




                                                                      10   cognizable under 42 U.S.C. § 1983 if process is available within the state judicial systems
                               8355 East Hartford Drive – Suite 200




                                                                      11   provide a remedy. Id. Lacey did not allege that there was any “prosecution” nor did he allege
                                     Scottsdale, AZ 85255




                                                                      12   that there was any criminal proceeding terminated in his favor. Likewise here, Plaintiff has
                                          480-483-9600




                                                                      13   not alleged to support proposed Count IV that there was a “prosecution” and that any criminal
                                                                      14   proceeding terminated in his favor. Id. Plaintiff’s Count IV is based solely on the
                                                                      15   administrative implied consent hearing which does not involve constitutional rights. Lacey
                                                                      16   is misplaced and does not support Plaintiff’s claim.
                                                                      17          Plaintiff cites Dixon v. Love, 431 U.S. 105, 112, 97 S. Ct. 1723, 1727, 52 L. Ed.2d
                                                                      18   172 (1977) stating that the due process clause applies to deprivation of driver’s license by
                                                                      19   the state under Illinois law. Again, citation to Illinois law is misplaced and ignores the clear
                                                                      20   findings of Tornabene in interpreting Arizona’s implied consent law involved here. Dixon
                                                                      21   involved a truck driver’s license that was summarily revoked for being repeatedly convicted
                                                                      22   of offenses against laws and ordinances regulating the movement of traffic. The case here
                                                                      23   involves Arizona’s implied consent law which is an administrative proceeding that has a
                                                                      24   narrow defined scope and is expressly outside the scope of constitutional rights. Dixon is
                                                                      25   clearly off-point because it deals with a driver’s license revocation for multiple offenses
                                                                      26   under Illinois law and not Arizona’s implied consent administrative license suspension
                                                                      27   provisions. As discussed above, Tornabene disagreed with states like Illinois who interpreted
                                                                      28   their statutes to involve constitutional rights.

                                                                                                                       -6-
                                                                                                                                                       CG0060
                                                                       1          Plaintiff’s citation to State v. Ferrari, 112 Ariz. 324, 334, 541 P.2d 921, 931 (1975)
                                                                       2   is also misplaced as that case involved a criminal prosecution. Plaintiff cites Ferrari for the
                                                                       3   general proposition that a prosecutor’s knowing use of perjured testimony in a criminal
                                                                       4   prosecution is a denial of due process. Here it is ADOT MVD that pursues the implied
                                                                       5   consent administrative hearing. Fifth and Fourteenth Amendment due procedural due
                                                                       6   process principles are not invoked or triggered under Arizona’s implied consent
                                                                       7   administrative hearing.
                                                                       8          Ruling on a motion to amend pleadings is left to the trial court’s sole discretion.
                                                                       9   Bishop v. State Dept. of Corrections, 172 Ariz. 472, 837 P.2d 1207 (Div. 1, 1992). A trial
TITUS BRUECKNER & LEVINE PLC




                                                                      10   court does not abuse its discretion by denying a motion to amend if it finds there is a futility
                               8355 East Hartford Drive – Suite 200




                                                                      11   in the amendment. Bishop, supra; Walls v. Ariz. Dept. of Public Safety, 170 Ariz. 591, 595,
                                     Scottsdale, AZ 85255




                                                                      12   826 P.2d 1217 (1991). Here, allowing amendment of the pleadings would be futile as
                                          480-483-9600




                                                                      13   Plaintiff has proposed to add a federal constitutional claim that is not actionable as a federal
                                                                      14   constitutional claim based on controlling Arizona law that has conclusively interpreted the
                                                                      15   implied consent administrative proceedings. Thus Plaintiff’s proposed amendment fails to
                                                                      16   state a claim upon which relief could be granted.
                                                                      17          In short, there was no prosecution by Officer Rush of either a criminal action or
                                                                      18   initiation or maintenance of a civil proceeding. Plaintiff is complaining about an implied
                                                                      19   consent issue from failing to expressly agree to a blood test pursuant to A.R.S. § 28-1321.
                                                                      20   Plaintiff claims that Officer Rush presented false testimony at the implied consent
                                                                      21   administrative hearing. The claim that this involves Fourth Amendment issues or procedural
                                                                      22   due process issues under the Fifth and Fourteenth Amendments has been rejected in Arizona.
                                                                      23   Such proceedings are administrative and are held before a State of Arizona Administrative
                                                                      24   Law Judge. Under Arizona law, driving is a privilege and not a right. All persons who drive
                                                                      25   vehicles on roadways give their implied consent to submit to a blood test when there are
                                                                      26   reasonable grounds for a police officer to request a blood test.
                                                                      27          Thus, on its face, the proposed Count IV for Malicious Prosecution is not recognized
                                                                      28   under 42 U.S.C. § 1983. The Fourth, Fifth and Fourteenth Amendments are not involved in

                                                                                                                      -7-
                                                                                                                                                       CG0061
                                                                       1   the implied consent administrative proceedings under Arizona law. As such, Plaintiff’s
                                                                       2   amendment is futile and Defendant respectfully requests that Plaintiff’s Renewed Motion for
                                                                       3   Leave to Amend to add a 42 U.S.C. § 1983 claim should be denied.
                                                                       4          RESPECTFULLY SUBMITTED this 21st              day of March, 2019.
                                                                       5                                              TITUS BRUECKNER & LEVINE PLC
                                                                       6

                                                                       7
                                                                                                                      By: /s/ Larry J. Crown
                                                                                                                          Larry J. Crown
                                                                       8                                                  Elan S. Mizrahi
                                                                                                                          Attorneys for City of Casa Grande
                                                                       9
TITUS BRUECKNER & LEVINE PLC




                                                                      10 ORIGINAL of the foregoing filed
                               8355 East Hartford Drive – Suite 200




                                                                      11
                                                                         electronically via AZTurboCourt on
                                                                         this 21st day of March, 2019 with:
                                     Scottsdale, AZ 85255




                                                                      12
                                          480-483-9600




                                                                         The Clerk of the Court
                                                                      13
                                                                         Pinal County Superior Court
                                                                      14 971 Jason Lopez Cir #500
                                                                         Florence, AZ 85132
                                                                      15

                                                                      16
                                                                           COPY of the foregoing delivered electronically
                                                                           this 21st day of March, 2019 to:
                                                                      17
                                                                           The Honorable Robert C. Olson
                                                                      18
                                                                           Pinal County Superior Court Judge
                                                                      19
                                                                           COPY of the foregoing emailed and mailed on
                                                                      20   this 21st day of March, 2019 to:
                                                                      21
                                                                           Joel B. Robbins, Esq.
                                                                      22   Lauren E. Channell, Esq.
                                                                           Robbins & Curtin, PLLC
                                                                      23
                                                                           301 E. Bethany Home Road, Suite B-100
                                                                      24   Phoenix, AZ 85012
                                                                           Joel@robbinsandcurtin.com
                                                                      25   Attorneys for Plaintiffs
                                                                      26
                                                                           /s/
                                                                      27
                                                                           8962-063
                                                                      28


                                                                                                                    -8-
                                                                                                                                                   CG0062
                                                                                    Joel B. Robbins, #011065
                                                                                1
                                                                                    Lauren E. Channell, #033484
                                                                                2   ROBBINS & CURTIN, P.L.L.C.
                                                                                    301 E. Bethany Home, #B-100
                                                                                3   Phoenix, AZ 85012-0001
                                                                                4   Telephone: 602-285-0100
                                                                                    Facsimile: 602-265-0267
                                                                                5   joel@robbinsandcurtin.com
                                                                                    reception@robbinsandcurtin.com
                                                                                6
                                                                                7   Attorneys for Plaintiff
                                                                                8                 IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                                                9                               IN AND FOR THE COUNTY OF PINAL
                                                                               10   ADRIAN MIRANDA, an individual,                     Case No. S1100CV201801191
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11
                                                                                                   Plaintiff,
                                  301 East Bethany Home Road, Suite B-100




                                                                                                                                  PLAINTIFF’S REPLY IN SUPPORT
ROBBINS & CURTIN, P.L.L.C.




                                                                               12                                                   OF RENEWED MOTION FOR
                                                                                       vs.                                        LEAVE TO FILE FIRST AMENDED
                                           Phoenix, Arizona 85012




                                                                               13
                                                                                                                                          COMPLAINT
                                                                               14   CITY OF CASA GRANDE, a
                                                                                    municipality,                                       (Assigned to the Honorable
                                                                               15                                                            Robert C. Olson)
                                                                               16                  Defendant.

                                                                               17            Plaintiff’s renewed motion for leave to file the proposed First Amended Complaint
                                                                               18   (“FAC”) should be granted because a federal malicious prosecution claim exists under 42
                                                                               19   U.S.C. § 1983 where a state actor wrongfully initiates a legal proceeding for the purpose of
                                                                               20   depriving the plaintiff of a constitutional right. See Lacey v. Maricopa County, 693 F.3d
                                                                               21   896, 919 (9th Cir. 2012) (quoting Freeman v. City of Santa Ana, 68 F.3d 1180, 1189 (9th
                                                                               22   Cir. 1995)); Usher v. City of Los Angeles, 828 F.2d 556, 562 (9th Cir. 1987).
                                                                               23            I.    Legal Analysis
                                                                               24            Defendant’s argument that malicious prosecution “cannot be brought as a federal
                                                                               25   constitutional claim under 42 U.S.C. § 1983” (see Response at p. 3) is simply unfounded
                                                                               26   and ignores the large volume of Ninth Circuit case law to the contrary. See e.g., Usher,
                                                                               27   828 F.2d at 562 (noting that the Ninth Circuit recognizes a claim for malicious prosecution
                                                                               28   under § 1983 when a legal proceeding is maintained with an intent to deprive a person of

                                                                                                                         Page 1 of 5                         CG0063
                                                                                1   equal protection or another constitutional right); Awabdy v. City of Adelanto, 368 F.3d
                                                                                2   1062, 1072 (9th Cir. 2004) (remanding to district court with instructions to allow plaintiff
                                                                                3   to amend his complaint to assert § 1983 malicious prosecution claim based on violations
                                                                                4   on his First and Fourteenth Amendment rights); Marsh v. San Diego County, 432 F.
                                                                                5   Supp.2d 1035, 1052 (S.D. Cal. 2006) (concluding that plaintiff properly stated a § 1983
                                                                                6   malicious prosecution claim against physicians who falsified evidence against him).
                                                                                7          Defendant’s persistent reliance on Tornabene v. Bonine ex rel. Arizona Highway
                                                                                8   Dept., 203 Ariz. 326, 54 P.3d 355 (App. 2002) is also misplaced. Defendant claims that
                                                                                9   Tornabene stands for the proposition that “there are not constitutional rights under the
                                                                               10   Fourth, Fifth, or Fourteenth Amendments implicated with Arizona’s implied consent
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11   administrative hearings.” See Response at p. 5. That is incorrect. The Tornabene court’s
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   decision was narrowly limited to the holdings that (a) the validity of an investigatory stop
                                           Phoenix, Arizona 85012




                                                                               13   is outside the scope of the implied-consent administrative hearing and (b) the exclusionary
                                                                               14   rule—a safeguard to the Fourth Amendment available in criminal proceedings—is not
                                                                               15   applicable in civil license suspension proceedings.        Tornabene, 54 P.3d at 360-65.
                                                                               16   Tornabene does not address the remedy available to an individual against whom license
                                                                               17   proceedings are wrongfully initiated and pursued through the use of false testimony.1
                                                                               18          In Arizona (as in the rest of the United States), “[t]he continued possession of a
                                                                               19   validly issued driver’s license is a constitutionally protected interest for which due process
                                                                               20
                                                                               21   1
                                                                                      Defendant also criticizes Plaintiff’s reliance on Owens v. Keazer, 795 F.Supp. 372,
                                                                               22   because, according to Defendant, the case involved “Kansas law” and did “not provide any
                                                                                    detail as to the underlying nature of that action.” Again, Defendant’s position is
                                                                               23
                                                                                    misplaced. Owens involved a § 1983 civil rights claim against an officer who initiated a
                                                                               24   license revocation proceeding and gave false testimony at an administrative hearing. In
                                                                                    holding that the case would not be dismissed based upon the doctrine of witness immunity,
                                                                               25   the district court noted that the plaintiff’s claim was most like a § 1983 malicious
                                                                               26   prosecution claim. Owens, 795 F.Supp. at 373. The Tenth Circuit, like the Ninth Circuit,
                                                                                    recognizes a claim for federal malicious prosecution under § 1983. See Myers v.
                                                                               27   Koopman, 738 F.3d 1190, 1195 (10th Cir. 2013), as amended on denial of reh'g (Jan. 8,
                                                                                    2014).
                                                                               28

                                                                                                                         Page 2 of 5                           CG0064
                                                                                1   may require a hearing prior to suspension.” Knapp v. Miller, 165 Ariz. 527, 532, 799 P.2d
                                                                                2   868, 873 (App. 1990) (citing Bell v. Burson, 402 U.S. 535, 542, 91 S.Ct. 1586, 1591, 29
                                                                                3   L.Ed.2d 90, 96 (1971)).      When it enacted the implied consent statute, the Arizona
                                                                                4   legislature included two important measures to protect each driver’s liberty interest in the
                                                                                5   continued possession of his or her license. The first measure is the driver’s ability to avoid
                                                                                6   the implied consent suspension by expressly consenting—or recanting a prior refusal—to
                                                                                7   the blood or breath test before a search warrant is issued. A.R.S. § 28-1321(A); see also
                                                                                8   Koller v. Arizona Dept. of Transp., Motor Vehicle Div., 195 Ariz. 343, 346, ¶ 15, 988 P.2d
                                                                                9   128, 131 (App. 1999). The second measure is the availability of an administrative hearing
                                                                               10   in which the implied consent suspension will be upheld only where the State proves that
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11   (1) a law enforcement officer had reasonable grounds to believe that the person was
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   driving or was in actual physical control of a motor vehicle while under the influence of
                                           Phoenix, Arizona 85012




                                                                               13   drugs or alcohol; (2) the person was placed under arrest; (3) the person refused to submit to
                                                                               14   the test; and (4) the person was informed of the consequences of refusal. A.R.S. § 28-
                                                                               15   1321(K). When an arresting officer disregards a driver’s express consent (or recantation of
                                                                               16   a prior refusal) to take the test and subsequently lies about that at an administrative
                                                                               17   hearing, the driver is deprived of a fair opportunity to be heard, and his driving privileges
                                                                               18   are unreasonably and unlawfully seized.
                                                                               19          In contrast with Tornabene, Plaintiff in this case is not challenging the validity of
                                                                               20   the stop, nor does he claim that the exclusionary rule should have applied at his
                                                                               21   administrative hearing. Plaintiff’s § 1983 malicious prosecution claim states that Officer
                                                                               22   Rush wrongfully initiated and pursued the implied consent suspension proceeding to
                                                                               23   deprive Plaintiff of his liberty interest in the possession of his driver’s license and the
                                                                               24   guarantees of due process. See Napue v. People of State of Ill., 360 U.S. 264, 269, 79 S.
                                                                               25   Ct. 1173, 1177, 3 L. Ed. 2d 1217 (1959) (holding the state’s knowing use of perjured
                                                                               26   testimony to secure a conviction violates the Due Process Clause of the Fourteenth
                                                                               27   Amendment); Ketchum v. U.S. Dept. of Transp., 672 F. Supp. 450, 452 (D. Nev.
                                                                               28   1987), aff'd, 889 F.2d 1095 (9th Cir. 1989) (holding plaintiff air traffic controller’s

                                                                                                                         Page 3 of 5                           CG0065
                                                                                1   complaint stated a claim for denial of his due process rights where plaintiff alleged that his
                                                                                2   supervisor caused his termination by giving perjured testimony at administrative hearing).
                                                                                3   Officer Rush knew that Plaintiff had given his express consent to the blood draw before a
                                                                                4   search warrant was issued, and, for that reason, he knew that there was no cause to initiate
                                                                                5   the implied consent suspension. Officer Rush’s intent to deprive Plaintiff of his driving
                                                                                6   privileges and due process is further evidenced by his false testimony at the administrative
                                                                                7   hearing. By falsely testifying that Plaintiff had not consented to the blood test, Officer
                                                                                8   Rush caused the administrative law judge to affirm the twelve-month implied consent
                                                                                9   suspension. Based on these facts as set forth in the proposed FAC, Plaintiff has properly
                                                                               10   pled a § 1983 malicious prosecution claim, and the proposed amendment should be
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11   allowed. See Timmons v. Ross Dress For Less, Inc., 234 Ariz. 569, 573, ¶ 18, 324 P.3d
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   855, 859 (App. 2014) (finding denial of motion for leave to amend based on alleged
                                           Phoenix, Arizona 85012




                                                                               13   futility was improper where, assuming the facts in the proposed amended complaint were
                                                                               14   true, a reasonable jury could have found in favor of plaintiff on premises liability claim).
                                                                               15          II.    Conclusion
                                                                               16          Based on the foregoing, Plaintiff respectfully requests that the Court grant his
                                                                               17   Motion and allow leave to file the proposed FAC.
                                                                               18          RESPECTFULLY SUBMITTED: March 28, 2019
                                                                               19                                      ROBBINS & CURTIN, p.l.l.c.
                                                                               20
                                                                               21                                      By:            /s/ Joel B. Robbins
                                                                                                                               Joel B. Robbins
                                                                               22                                              Attorney for Appellant Adrian Miranda
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28

                                                                                                                         Page 4 of 5                           CG0066
                                                                                1
                                                                                                                 CERTIFICATE OF SERVICE
                                                                                2
                                                                                           I hereby certify that on March 28, 2019, I electronically transmitted the attached
                                                                                3
                                                                                    document to the Court Clerk’s Office using the TurboCourt System for filing and
                                                                                4
                                                                                    transmittal of a Notice of Electronic Filing to the following TurboCourt registrants:
                                                                                5
                                                                                6
                                                                                                                           Larry J. Crown
                                                                                7                                         Elan S. Mizrahi
                                                                                8                            TITUS, BRUECKNER & LEVINE, PLC
                                                                                                                    8355 E. Hartford Dr., #200
                                                                                9                                     Scottsdale, AZ 85255
                                                                                                                       lcrown@tbl-law.com
                                                                               10
                                                                                                                         elan@tbl-law.com
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11                                    (kmeister@tbl-law.com)
                                  301 East Bethany Home Road, Suite B-100




                                                                                                           Attorneys for Defendant City of Casa Grande
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                           Phoenix, Arizona 85012




                                                                               13
                                                                                    By     /s/ Cricket Bourget
                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28

                                                                                                                        Page 5 of 5                           CG0067
                                                                                    Joel B. Robbins
                                                                                1
                                                                                    Lauren E. Channell
                                                                                2   ROBBINS & CURTIN, P.L.L.C.
                                                                                    301 E. Bethany Home, #B-100
                                                                                3   Phoenix, AZ 85012-0001
                                                                                4   Telephone: 602-285-0100
                                                                                    Fax: 602-265-0267
                                                                                5   joel@robbinsandcurtin.com
                                                                                    reception@robbinsandcurtin.com
                                                                                6
                                                                                7   Attorneys for Plaintiff
                                                                                8                 IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                                                9                                IN AND FOR THE COUNTY OF PINAL
                                                                               10   Adrian Miranda, an individual,                      Case No. S1100CV201801191
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11
                                                                                                    Plaintiff,                        STIPULATED MOTION FOR
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12                                                    AMENDMENT OF SCHEDULING
                                                                                       vs.                                                    ORDER
                                           Phoenix, Arizona 85012




                                                                               13
                                                                               14   City of Casa Grande, a municipality,                     (Assigned to the
                                                                                                                                          Honorable Robert Olson)
                                                                               15                   Defendant.
                                                                               16
                                                                               17            Counsel for the parties hereto, in consideration of the few remaining discovery
                                                                               18   matters herein and the expiration of certain case management deadlines while awaiting the
                                                                               19   Court’s ruling on Plaintiff’s Motion for Leave to File First Amended Complaint (which is
                                                                               20   fully briefed as of March 28, 2019), and the trial schedules and other calendar
                                                                               21   commitments of counsel, hereby move the Court to extend the case management deadlines
                                                                               22   as contemplated in the proposed Amended Scheduling Order attached hereto as Exhibit 1.
                                                                               23            DATED: May 1, 2019.
                                                                               24                                       ROBBINS & CURTIN, p.l.l.c.
                                                                               25
                                                                               26                                       By:           /s/ Joel B. Robbins
                                                                                                                               Joel B. Robbins
                                                                               27                                              Attorney for Plaintiff Adrian Miranda
                                                                               28

                                                                                                                          Page 1 of 2                          CG0068
                                                                                                                       TITUS, BRUECKNER & LEVINE, PLC
                                                                                1
                                                                                2
                                                                                                                       By:    /s/ w/permission Larry J. Crown
                                                                                3                                             Larry J. Crown
                                                                                4                                             Attorney for Defendant City of Casa Grande

                                                                                5
                                                                                6
                                                                                7
                                                                                8
                                                                                9
                                                                                                                 CERTIFICATE OF SERVICE
                                                                               10
                                                                                           I hereby certify that on May 1, 2019, I electronically transmitted the attached
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11
                                  301 East Bethany Home Road, Suite B-100




                                                                                    document to the Court Clerk’s Office using the TurboCourt System for filing and
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                                                                    transmittal of a Notice of Electronic Filing to the following TurboCourt registrants:
                                           Phoenix, Arizona 85012




                                                                               13
                                                                               14                                          Larry J. Crown
                                                                                                                          Elan S. Mizrahi
                                                                               15                            TITUS, BRUECKNER & LEVINE, PLC
                                                                               16                                   8355 E. Hartford Dr., #200
                                                                                                                      Scottsdale, AZ 85255
                                                                               17                                      lcrown@tbl-law.com
                                                                                                                         elan@tbl-law.com
                                                                               18
                                                                                                                     (kmeister@tbl-law.com)
                                                                               19                          Attorneys for Defendant City of Casa Grande
                                                                               20
                                                                               21   By     /s/ Cricket Bourget

                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28

                                                                                                                        Page 2 of 2                           CG0069
CG0070
CG0071
CG0072
CG0073
CG0074
CG0075
CG0076
CG0077
CG0078
EXHIBIT 1




            CG0079
                                                                                    Joel B. Robbins, #011065
                                                                                1
                                                                                    Lauren E. Channell, #033484
                                                                                2   ROBBINS & CURTIN, P.L.L.C.
                                                                                    301 E. Bethany Home, #B-100
                                                                                3   Phoenix, AZ 85012-0001
                                                                                4   Telephone: 602-285-0100
                                                                                    Facsimile: 602-265-0267
                                                                                5   joel@robbinsandcurtin.com
                                                                                    reception@robbinsandcurtin.com
                                                                                6
                                                                                7   Attorneys for Plaintiff
                                                                                8                 IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                                                9                               IN AND FOR THE COUNTY OF PINAL
                                                                               10   ADRIAN MIRANDA, an individual,                     Case No. S1100CV201801191
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11
                                                                                                   Plaintiff,                               (proposed)
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12                                                  FIRST AMENDED COMPLAINT
                                                                                       vs.
                                           Phoenix, Arizona 85012




                                                                               13
                                                                                                                                        (Assigned to the Honorable
                                                                               14   CITY OF CASA GRANDE, a                                   Robert C. Olson)
                                                                                    municipality; and RICHARD RUSH, in
                                                                               15   his individual capacity as an Officer of
                                                                               16   the Casa Grande Police Department,

                                                                               17                  Defendants.
                                                                               18
                                                                                             Plaintiff, Adrian Miranda, complains against Defendant City of Casa Grande and
                                                                               19
                                                                                    Defendant Richard Rush and alleges as follows:
                                                                               20
                                                                                                                            PARTIES
                                                                               21
                                                                                             1.    Adrian Miranda (hereinafter “Plaintiff”) is a resident of Pinal County,
                                                                               22
                                                                                    Arizona.
                                                                               23
                                                                                             2.    Defendant City of Casa Grande is a municipality and a political subdivision
                                                                               24
                                                                                    of the State of Arizona, organized and existing under the laws of the State of Arizona.
                                                                               25
                                                                                             3.    Defendant Richard Rush, at all times alleged herein, was a police officer
                                                                               26
                                                                                    employed by the City of Casa Grande acting within the course and scope of his
                                                                               27
                                                                               28

                                                                                                                        Page 1 of 11                          CG0080
                                                                                1   employment and under the color of state law. He is a “state actor” as that term is used
                                                                                2   under the jurisprudence of 42 U.S.C. § 1983.
                                                                                3          3.4.   For all state law claims asserted in this matter, Defendant City of Casa
                                                                                4   Grande is liable for the acts and omissions of their employees within the scope of their
                                                                                5   employment, including officers and other employees of the Casa Grande Police
                                                                                6   Department, under the doctrine of respondeat superior.
                                                                                7                                   JURISDICTION AND VENUE
                                                                                8          4.5.   Plaintiff has satisfied the provisions of A.R.S. § 12-821.01 by serving a
                                                                                9   timely Notice of Claim upon Defendant City of Casa Grande more than sixty (60) days
                                                                               10   prior to the date of filing this Complaint. By operation of statute, the claim is deemed
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11   denied.
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12          5.6.    The amount in controversy exceeds the jurisdictional threshold of the Court.
                                           Phoenix, Arizona 85012




                                                                               13          6.7.   Jurisdiction and venue are proper in this Court pursuant to A.R.S. § 12-401
                                                                               14   because the events underlying this lawsuit occurred in Pinal County, Arizona.
                                                                               15          7.8.   Plaintiff demands a jury trial.
                                                                               16                                   GENERAL ALLEGATIONS
                                                                               17      A) The uUnderlying eEvents.
                                                                               18          8.9.   On the evening of July 6, 2017, Plaintiff Adrian Miranda went bowling with
                                                                               19   his children and two friends.
                                                                               20          9.10. Plaintiff’s son, Adrian Jr.Adrian Matthew Miranda (“Matthew”), drove the
                                                                               21   group home because Plaintiff had been drinking at the bowling alley.
                                                                               22          10.11. On the way home, Plaintiff became incoherent and agitated, possibly due to a
                                                                               23   negative interaction between a medical condition Plaintiff was experiencing and the
                                                                               24   alcohol he had consumed.
                                                                               25          11.12. Adrian Jr.Matthew drove Plaintiff’s Ford F-250 into their neighborhood and
                                                                               26   stopped the truck at a stop sign.
                                                                               27          12.13. Plaintiff got out of the truck and began yelling incoherently.
                                                                               28

                                                                                                                         Page 2 of 11                          CG0081
                                                                                1          13.14. Adrian Jr.Matthew removed the keys and got out of the truck to check on
                                                                                2   Plaintiff.
                                                                                3          14.15. Plaintiff’s daughter also got out of the truck and went home to get her other
                                                                                4   older brother, Eric.
                                                                                5          15.16. When Eric arrived at the scene, Adrian Jr.Matthew gave the Ford F-250 keys
                                                                                6   to him.
                                                                                7          16.17. Eric and Adrian Jr.Matthew, worried for their father’s safety, forced Plaintiff
                                                                                8   into the driver’s seat of the truck to keep him safe and prevent him from walking into the
                                                                                9   road until he was able to calm down.
                                                                               10          17.18. A neighbor heard the commotion and contacted the Casa Grande Police
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11   Department.
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12          18.19. At approximately 9:11 p.m., Officer Richard Rush and Officer Campa of the
                                           Phoenix, Arizona 85012




                                                                               13   Casa Grande Police Department arrived at the scene and found Plaintiff sitting in the
                                                                               14   driver’s seat of the inactive truck.
                                                                               15          19.20. Eric gave the truck keys to the officers, and both Eric and Adrian Jr.Matthew
                                                                               16   informed the officers that Plaintiff had not been driving.
                                                                               17          20.21. The officers arrested Plaintiff for disorderly conduct and failure to comply
                                                                               18   with law enforcement and transported him to the Casa Grande Police Station.
                                                                               19      B) Officer Rush Lies to Obtain a Search Warrant for Plaintiff’s Blood Draw
                                                                                          suspends Plaintiff’s driver’s license despite knowing that Plaintiff consented to
                                                                               20         a blood test.
                                                                               21
                                                                                           21.22. After learning that Plaintiff was a U.S. Border Patrol Agent, Officer Rush
                                                                               22
                                                                                    told an intake officer, “I got another live one. He’s Border Patrol. No matter what he’s
                                                                               23
                                                                                    already lost his license for a year.”
                                                                               24
                                                                                           22.23. The officers repeatedly tried to trick Plaintiff, who was confused and
                                                                               25
                                                                                    disoriented, including by attempting to mislead Plaintiff by telling him they found a second
                                                                               26
                                                                                    set of keys with a green fob in the Ford F-250.
                                                                               27
                                                                               28

                                                                                                                           Page 3 of 11                       CG0082
                                                                                1            23.24. Plaintiff   responded     by
                                                                                2   informing the officers that the key ring
                                                                                3   with the green fob belonged to his work
                                                                                4   vehicle (a Dodge) and did not contain a
                                                                                5   key to the Ford F-250.
                                                                                6
                                                                                7            25.    Officer Rush conducted a field sobriety test and subsequently arrested
                                                                                8   Plaintiff for driving under the influence, even though Plaintiff consistently stated that his
                                                                                9   son was the designated driver and that Plaintiff had not been driving and did not have the
                                                                               10   keys to the truck.
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11            24.26. Officer Rush knew that Plaintiff had not been in possession of the Ford F-
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   250 keys and that Plaintiff’s son had been the designated driver; therefore, Officer Rush
                                           Phoenix, Arizona 85012




                                                                               13   had no reason to believe that Plaintiff had been driving or in actual physical control of the
                                                                               14   truck.
                                                                               15            25.27. Officer Rush asked Plaintiff to submit to a blood test under Arizona’s
                                                                               16   implied consent law, A.R.S. § 28-1321, and Plaintiff—who was still disoriented and
                                                                               17   incoherent—appeared to refuse to consent to the test.
                                                                               18            26.28. Officer Rush left the room while another officer, Officer McKinney,
                                                                               19   remained in the room with Plaintiff.
                                                                               20            27.29. At approximately 10:10 p.m., while in the room with Officer McKinney,
                                                                               21   Plaintiff expressly gave his consent to the blood test. The exchange between Plaintiff and
                                                                               22   Officer McKinney was caught on the police station’s video surveillance cameras:
                                                                               23                   Plaintiff: Hey brother, hey, let the officer know I’m doing the,
                                                                                                    the bloodwork.
                                                                               24
                                                                                                    Officer McKinney: You want me to let them know you’re
                                                                               25                   doing bloodwork?
                                                                               26                   Plaintiff: Yeah, I’m doing bloodwork.
                                                                               27                   Officer McKinney: Alright.

                                                                               28

                                                                                                                            Page 4 of 11                       CG0083
                                                                                1          28.30. Officer McKinney immediately found Officer Rush and informed him that
                                                                                2   Plaintiff had consented to the blood test. The video surveillance camera captured Officer
                                                                                3   Rush’s understanding that Plaintiff had granted permission for the blood test:
                                                                                4                 Officer McKinney: He says he’s doing bloodwork.
                                                                                5                 Officer Rush: “He said he’s doing bloodwork?”
                                                                                6                 Officer McKinney: “Yes.”
                                                                                7                 Officer Rush: “Oh, no [expletive].”
                                                                                8                 Officer McKinney: Yep.
                                                                                9          29.31. At 10:26 p.m., despite knowing that Adrian had consented to the blood test,
                                                                               10   Officer Rush executed an Affidavit in Support of Tele-Fax/Telephonic Search Warrant and
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11   called Judge Ellsworth of the Casa Grande Justice Court to request a telephonic search
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   warrant for Plaintiff’s blood draw.
                                           Phoenix, Arizona 85012




                                                                               13          30.32. In order to procure the search warrant, Officer Rush testified falsely that
                                                                               14   Plaintiff had refused to consent to the test and that the truck’s engine had been running
                                                                               15   while Plaintiff was in the driver’s seat.
                                                                               16          31.33. Upon information and belief, Officer Campa was present for and witnessed
                                                                               17   the proceeding.
                                                                               18          34.    Judge Ellsworth issued the search warrant.
                                                                               19          32.35. Officer Rush returned to the room where Plaintiff was being held and told
                                                                               20   Plaintiff that his driver’s license was suspended for twelve months.
                                                                               21          33.36. The search warrant was executed at 11:59 p.m.
                                                                               22      C) Officer Rush lLies at the aAdministrative hHearing wWhen aAsked wWhether
                                                                                          pPlaintiff cConsented to a bBlood tTest.
                                                                               23
                                                                               24          34.37. On or about September 12, 2017, the Arizona Department of Transportation

                                                                               25   (“ADOT”) held an administrative hearing pursuant to A.R.S. § 28-1321 to determine

                                                                               26   whether to impose a twelve-month implied-consent suspension of Plaintiff’s driver’s

                                                                               27   license.

                                                                               28

                                                                                                                          Page 5 of 11                       CG0084
                                                                                1          38.    At the administrative hearing, Officer Rush concealed the fact that Plaintiff
                                                                                2   had consented to the blood test before he obtained the search warrant.falsely testified
                                                                                3   before Administrative Law Judge (“ALJ”) Henderson that Plaintiff had refused to consent
                                                                                4   to the blood test.
                                                                                5          35.39. When ALJ Henderson asked whether Plaintiff had recanted his refusal to
                                                                                6   take the blood test, Officer Rush falsely testified as follows:
                                                                                7                 Judge Henderson: At any point before the service of the
                                                                                                  warrant did the Petitioner change his mind and tell you that he
                                                                                8                 would take the test?
                                                                                9                 Officer Rush: No, ma’am.
                                                                               10          36.40. Officer Rush also falsely testified that the truck’s engine had been running
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11   and that Plaintiff’s son reached through the passenger-side window and removed the keys
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   while Plaintiff was seated in the driver’s seat.
                                           Phoenix, Arizona 85012




                                                                               13          37.41. At that timePlaintiff was deprived of a fair opportunity to cross-examine
                                                                               14   Officer Rush at the hearing because, the video surveillance recordings, which directly
                                                                               15   contradict Officer Rush’s testimony, had not been disclosed or made available to Plaintiff.,
                                                                               16   T and therefore, the video surveillance recordings were not admitted at the administrative
                                                                               17   hearing.
                                                                               18          38.42. On September 14, 2017, the ALJ entered an order affirming the suspension
                                                                               19   of Plaintiff’s license for a period of twelve months beginning on October 12, 2017. The
                                                                               20   ALJ’s decision was based Officer Rush’s false testimony that Plaintiff had been seated in a
                                                                               21   running vehicle and had refused to submit to the test and “[a]t no point before the service
                                                                               22   of the warrant did the Petitioner change his mind and recant.”
                                                                               23          39.43. When the video recordings were finally made available to Plaintiff, it
                                                                               24   became clear that the video recordings established that Plaintiff had consented to the blood
                                                                               25   test and that Officer Rush had provided false testimony at the administrative hearing.
                                                                               26          40.44. Plaintiff appealed the administrative decision, and Plaintiff and ADOT
                                                                               27   subsequently stipulated to remand the case to the administrative agency for a rehearing.
                                                                               28

                                                                                                                         Page 6 of 11                        CG0085
                                                                                1          45.    Plaintiff’s license suspension was stayed on or about March 23, 2018,
                                                                                2   pending the outcome of the administrative rehearing.
                                                                                3          46.    The rehearing was held on July 12, 2018 before ALJ Reid.
                                                                                4          47.    ALJ Reid determined that Plaintiff had recanted his initial refusal and
                                                                                5   consented to the blood test, and therefore, the scope of the implied consent proceeding
                                                                                6   under A.R.S. § 28-1321 had not been met.
                                                                                7          48.    ALJ Reid voided the previous order of suspension.
                                                                                8          41.49. Plaintiff’s driver’s license was reinstated.
                                                                                9          42.50. From the time that Plaintiff’s license was suspended on October 12, 2017 to
                                                                               10   the time the suspension was stayed on March 23, 2018, Plaintiff was reassigned from his
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11   normal work duties as an active U.S. Border Patrol agent to a non-patrol assignment,
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   which paid $869.00 less per pay period.
                                           Phoenix, Arizona 85012




                                                                               13          43.51. Officer Rush’s false statementsactions resulted in the loss of Plaintiff’s
                                                                               14   driving privileges, jeopardized Plaintiff’s job, and caused Plaintiff to suffer considerable
                                                                               15   lost wages and other damages.
                                                                               16                                             COUNT I
                                                                               17                                  Negligence/Gross Negligence
                                                                               18          44.52. Plaintiff re-alleges the foregoing paragraphs as if fully set forth herein.
                                                                               19          45.53. Defendant City of Casa Grande knew, or should have known, that the
                                                                               20   investigation and arrest of Plaintiff for driving under the influence was meritless.
                                                                               21          46.54. Defendant knew, or should have known, that there was no probable cause to
                                                                               22   believe Plaintiff had been driving or was in actual physical control of the truck.
                                                                               23          47.55. Moreover, Defendant and its officers knew that Plaintiff provided his
                                                                               24   consent to have his blood drawn, and therefore, there was no basis to suspend Plaintiff’s
                                                                               25   license pursuant to the implied consent statute, A.R.S. § 28-1321.
                                                                               26          48.56. Defendant knew that its officers had investigatory powers that gave them the
                                                                               27   ability to cause significant damage to those they investigated.
                                                                               28

                                                                                                                         Page 7 of 11                           CG0086
                                                                                1          49.57. Defendants failed to adequately train and supervise its police officers,
                                                                                2   including Officer Rush.
                                                                                3          50.58. Plaintiff suffered damages as a result of Defendant’s negligent or grossly
                                                                                4   negligent failure to train and supervise its officers regarding investigations and appropriate
                                                                                5   investigatory methods.
                                                                                6                                             COUNT II
                                                                                7                                          Abuse of Process
                                                                                8          51.59. Plaintiff re-alleges the foregoing paragraphs as if fully set forth herein.
                                                                                9          52.60. The elements for an abuse of process claim are “an ulterior purpose and a
                                                                               10   willful act in the use of judicial process not proper in the regular conduct of the
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11   proceeding.” Bird v. Rothman, 128 Ariz. 599, 602, 627 P.2d 1097, 1100 (App. 1981).
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12          53.61. Defendant City of Casa Grande, through its employees, had an ulterior
                                           Phoenix, Arizona 85012




                                                                               13   purpose for its deprivation of Plaintiff’s driver’s license.
                                                                               14          54.62. Defendant’s ulterior motive is apparent from Officer Rush’s statement to an
                                                                               15   intake officer: “I got another live one. He’s Border Patrol. No matter what he’s already
                                                                               16   lost his license for a year.”
                                                                               17          55.63. Officer Rush knew that Plaintiff was a Border Patrol employee and knew or
                                                                               18   should have known that Plaintiff was required to possess a valid driver’s license for his
                                                                               19   job.
                                                                               20          56.64. Officer Rush knew that lying about Plaintiff’s consent to the implied consent
                                                                               21   blood test when he obtained the telephonic search warrant and when he testified at the
                                                                               22   subsequent administrative hearing would result in Plaintiff losing his driver’s license for
                                                                               23   twelve months.
                                                                               24          57.65. Officer Rush took willful action and improperly used the judicial process
                                                                               25   when he demanded that Plaintiff submit to the implied consent blood test, ignored
                                                                               26   Plaintiff’s consent to the test, misstated and concealed evidence when obtaining the
                                                                               27   telephonic search warrant, and misstated and concealed evidence when testifying in the
                                                                               28   administrative hearing.

                                                                                                                         Page 8 of 11                           CG0087
                                                                                1          58.66. Defendant’s abuse of process caused injury, damage, or loss to Plaintiff.
                                                                                2                                              COUNT III
                                                                                3                Intentional Infliction of Emotional Distress (City of Casa Grande)
                                                                                4          59.67. Plaintiff re-alleges the foregoing paragraphs as if fully set forth herein.
                                                                                5          60.68. The actions of Defendant City of Casa Grande and its agents and employees
                                                                                6   were intentional and/or reckless.
                                                                                7          61.69. Defendant’s conduct was extreme and outrageous.
                                                                                8          62.70. Defendant’s actions caused Plaintiff to suffer emotional distress.
                                                                                9          63.71. Plaintiff has suffered and continues to suffer extreme emotional distress as a
                                                                               10   result of Defendant’s conduct.
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11                                              COUNT IV
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12                    42 U.S.C. § 1983 Malicious Prosecution (Defendant Rush)
                                           Phoenix, Arizona 85012




                                                                               13          72.      Plaintiff re-alleges the foregoing paragraphs as if fully set forth herein.
                                                                               14          73.      Officer Rush knew there was no reason to suspect that Plaintiff had been
                                                                               15   driving or had been in active physical control of the truck, and Officer Rush knew that
                                                                               16   Plaintiff had consented to the blood test.
                                                                               17          74.      Officer Rush initiated and pursued the implied-consent suspension of
                                                                               18   Plaintiff’s driver’s license despite his knowledge that Plaintiff had not been driving or in
                                                                               19   active physical control of the truck and had consented to the blood test.
                                                                               20          75.      Officer Rush knew that Plaintiff had consented to the blood test before
                                                                               21   Officer Rush obtained the search warrant, but Officer Rush failed to notify the
                                                                               22   Administrative Law Judge of that evidence.
                                                                               23          76.      Officer Rush was acting under color of state law.
                                                                               24          77.      Officer Rush caused the implied-consent suspension of Plaintiff’s driver’s
                                                                               25   license for the purpose of violating Plaintiff’s constitutional rights.
                                                                               26          78.      Officer Rush’s violation of Plaintiff’s constitutional rights resulted in
                                                                               27   damages to Plaintiff, including the loss of his driving privileges, economic losses, and
                                                                               28   emotional distress.

                                                                                                                           Page 9 of 11                           CG0088
                                                                                1          79.      Officer Rush is liable for all damages that resulted from the violation of
                                                                                2   Plaintiff’s constitutional rights.
                                                                                3                                          JURY DEMAND
                                                                                4          64.80. Plaintiff demands a jury trial.
                                                                                5   WHEREFORE, Plaintiff prays for judgment against Defendant as follows:
                                                                                6          A. For special and general compensatory damages;
                                                                                7          B. For other general damages, including but not limited to, mental and emotional
                                                                                8                pain and suffering, loss of enjoyment of life, and damage to reputation;
                                                                                9          C. For exemplary damages to the extent permitted by law;
                                                                               10          D. For taxable costs and pre- and post-judgment interest to the extent permitted by
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11                law; and
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12          E. For such other relief as the Court deems just and appropriate.
                                           Phoenix, Arizona 85012




                                                                               13          RESPECTFULLY SUBMITTED: January ____, 2019
                                                                               14                                        ROBBINS & CURTIN, p.l.l.c.
                                                                               15
                                                                               16
                                                                                                                         By:
                                                                               17                                               Joel B. Robbins
                                                                                                                                Attorney for Appellant Adrian Miranda
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28

                                                                                                                         Page 10 of 11                          CG0089
                                                                                                                 CERTIFICATE OF SERVICE
                                                                                1
                                                                                           I hereby certify that on January ____, 2019, I electronically transmitted the attached
                                                                                2
                                                                                    document to the Court Clerk’s Office using the TurboCourt System for filing and
                                                                                3
                                                                                    transmittal of a Notice of Electronic Filing to the following TurboCourt registrants:
                                                                                4
                                                                                5                                          Larry J. Crown
                                                                                                                          Elan S. Mizrahi
                                                                                6                            TITUS, BRUECKNER & LEVINE, PLC
                                                                                7                                   8355 E. Hartford Dr., #200
                                                                                                                      Scottsdale, AZ 85255
                                                                                8                                      lcrown@tbl-law.com
                                                                                                                         elan@tbl-law.com
                                                                                9
                                                                                                                     (kmeister@tbl-law.com)
                                                                               10                          Attorneys for Defendant City of Casa Grande
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11
                                  301 East Bethany Home Road, Suite B-100




                                                                                    By
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                           Phoenix, Arizona 85012




                                                                               13
                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28

                                                                                                                       Page 11 of 11                          CG0090
                                                                                    Joel B. Robbins, #011065
                                                                                1
                                                                                    Lauren E. Channell, #033484
                                                                                2   ROBBINS & CURTIN, P.L.L.C.
                                                                                    301 E. Bethany Home, #B-100
                                                                                3   Phoenix, AZ 85012-0001
                                                                                4   Telephone: 602-285-0100
                                                                                    joel@robbinsandcurtin.com
                                                                                5   lauren@robbinsandcurtin.com
                                                                                6
                                                                                    Attorneys for Plaintiff
                                                                                7
                                                                                                 IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                                                8
                                                                                                                IN AND FOR THE COUNTY OF PINAL
                                                                                9
                                                                                    Adrian Miranda, an individual,                        Case No. S1100CV201801191
                                                                               10
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11                  Plaintiff,                          NOTICE OF ACCEPTANCE OF
                                  301 East Bethany Home Road, Suite B-100




                                                                                                                                        SERVICE BY COUNSEL FOR
ROBBINS & CURTIN, P.L.L.C.




                                                                               12      vs.                                                 DEFENDANT RUSH
                                           Phoenix, Arizona 85012




                                                                               13
                                                                                    City of Casa Grande, a municipality; Richard
                                                                               14   Rush, in his individual capacity as an Officer
                                                                                    of the Casa Grande Police Department,                  (Assigned to the Honorable
                                                                               15                                                               Robert C. Olson)
                                                                               16                  Defendants.

                                                                               17            Notice is hereby given that Larry Crown of the firm of Titus, Brueckner & Levine,
                                                                               18   counsel for the City of Casa Grande, has agreed to and did in fact accept service of
                                                                               19   Plaintiff’s First Amended Complaint on behalf of Defendant Richard Rush. This Notice of
                                                                               20   Acceptance of Service is prepared and filed by Plaintiff’s counsel at defense counsel’s
                                                                               21   request.
                                                                               22            RESPECTFULLY SUBMITTED: June 21, 2019
                                                                               23                                      ROBBINS & CURTIN, p.l.l.c.
                                                                               24
                                                                               25                                      By:           /s/ Joel B. Robbins
                                                                                                                              Joel B. Robbins
                                                                               26                                             Attorney for Appellant Adrian Miranda
                                                                               27
                                                                               28

                                                                                                                         Page 1 of 2                        CG0091
                                                                                1
                                                                                                                 CERTIFICATE OF SERVICE
                                                                                2
                                                                                           I hereby certify that on June 21, 2019, I electronically transmitted the attached
                                                                                3
                                                                                    document to the Court Clerk’s Office using the TurboCourt System for filing and
                                                                                4
                                                                                    transmittal of a Notice of Electronic Filing to the following TurboCourt registrants:
                                                                                5
                                                                                6                                          Larry J. Crown
                                                                                                                          Elan S. Mizrahi
                                                                                7                            TITUS, BRUECKNER & LEVINE, PLC
                                                                                8                                   8355 E. Hartford Dr., #200
                                                                                                                      Scottsdale, AZ 85255
                                                                                9                                      lcrown@tbl-law.com
                                                                                                                         elan@tbl-law.com
                                                                               10
                                                                                                                     (kmeister@tbl-law.com)
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11                          Attorneys for Defendant City of Casa Grande
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                                                                    By     /s/ Cricket Bourget
                                           Phoenix, Arizona 85012




                                                                               13
                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28

                                                                                                                        Page 2 of 2                           CG0092
